CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 1 Of 60

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter ll
PERNIX SLEEP, lNC., et al.l Case No. l9-lO323 (CSS)
Debtors. Joint Administration Requested
Ref No. 19

 

INTERIM ORDER PURSUANT TO 11 U.S.C. §§ 105,
361, 362, 363, 364, AND 507 AND FED. R. BANKR. P. 2002,
4001 AND 9014 (I) AUTHORIZING THE DEBTORS TO OBTAIN
POSTPETITION FINANCING, (II) AUTHORIZING USE OF
CASH COLLATERAL, (III) GRANTING LIENS AND SUPERPRIORITY
CLAIMS, (IV) GRANTING ADEQUATE PROTECTION, (V) SCHEDULING
A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF
Upon the motion (the “Motion”)Z of Pemix Therapeutics Holdings, Inc. (“Pernix”)
and certain of its affiliates, as debtors and debtors in possession in the above-captioned cases
(collectively, the “Debtors”) for the entry of an interim order (this “Interim Order”) and a final
order (the “Final Order”) under sections 105, 361, 362, 363(0), 363(€), 364(c), 364(d)(l), 364(e),
and 507 of title ll of the United States Code (the “Bankruptcy Code”), and Rules 2002, 4001
and 9014 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule
4001-2 of the Local Bankruptcy Rules for the United States Bankruptcy Court for the District of

Delaware (the “Local Rules”), granting, inter alia, the following relief:

 

' The Debtors in these cases, along With the last four digits of each Debtor’s federal tax identification number,
where applicable, are: Pernix Therapeutics Holdings, Inc. (4736), Pernix Therapeutics, LLC (1128), Pernix
Manufacturing, LLC (1236), Pernix Sleep, Inc. (1599), Cypress Pharmaceuticals, Inc. (1860), Hawthom
Pharmaceuticals, Inc. (2769), Macoven Pharmaceuticals, L.L.C. (4549), Gaine, Inc. (3864), Respicopea, Inc.
(1303), Pernix Ireland Limited (3106PH), Pemix Ireland Pain Designated Activity Company (Ol9OLH), Pernix
Holdco l, LLC, Pernix Holdco 2, LLC, Pernix Holdco 3, LLC. The Debtors’ corporate headquarters and
mailing address is lO North Park Place, Suite 201, Morristown, NJ 07960.

Capitalized terms used but not defined herein shall have the meanings ascribed to them in the DIP Credit
Agreement (as defined below).

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 2 Of 60

(i) authorizing Pernix (the “Borrower”) to enter into that certain Senior
Secured Superpriority Debtor-In-Possession Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “DIP Credit Agreement”), the form of which is
attached to the Motion as Exhibit B, among the Borrower, Cantor Fitzgerald Securities as
administrative agent (in such capacity, the “DIP Agent”), and the lenders from time to time party
thereto (the “DIP Lenders”), and for certain of the other Debtors3 (collectively, the “M
Guarantors” and together with the Borrower, the “DIP Loan Parties”) to guaranty the obligations
of the Borrower in connection with the DIP Facility pursuant to the Guarantee and Security
Agreement (as defined below), and for the DIP Loan Parties to obtain a senior secured, priming
superpriority multi-draw debtor-in-possession term loan facility (the “DIP Facility”), which shall
consist of a superpriority priming term loan facility with an aggregate principal amount of up to
334.1 million, and such other financial accommodations, allocated as follows:

(a) Delayed Draw Loans. A delayed draw term loan facility in an
aggregate principal amount of up to $20.() million (the “Delayed
Draw Commitments”) (which is inclusive of Incremental
Commitments (as defined in the DlP Credit Agreement) of up to
$5.0 million) with (i) $6.() million of the Delayed Draw
Commitments available to be funded in cash upon entry of this
lnterim Order; and (ii) the remaining $14.0 million of the Delayed
Draw Commitments available following entry of the Final Order,
subject in each case to the DIP Loan Parties’ satisfaction of
applicable draw conditions pursuant to the terms of the DIP Loan
Documents (as defined below); and

(b) Re]inance ofthe Prepetition Revolving Debt. A superpriority term
loan facility in the aggregate principal amount of $l4.l million to
refinance the outstanding amount of the Prepetition Revolving
Debt (as defined below).

 

3 Pernix Ireland Limited (“L”), Pernix Ireland Pain Designated Activity Company (“PIP DAC”) and Pernix
Manufacturing, LLC are not DIP Guarantors.

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 3 Of 60

(ii) authorizing the Debtors to use the proceeds of the DIP Facility as provided
in the DIP Loan Documents and solely in accordance with the Approved Budget, including use
of the proceeds of the DlP Facility and Cash Collateral (as defined below), to refinance and
discharge the Prepetition Revolving Debt outstanding as of the entry of this lnterim Order in full,
including postpetition interest and fees through the date of repayment, which refinancing and
discharge shall be indefeasible upon the occurrence of the Revolver Discharge (as defined
below);

(iii) authorizing the DIP Loan Parties to execute and enter into the DIP Loan
Documents and to perform such other and further acts as may be required in connection with the
DIP Loan Documents;

(iv) authorizing the Debtors to use Cash Collateral and all other Prepetition
Collateral on the terms and conditions set forth in this lnterim Order, the DIP Loan Documents,
and the lntercreditor Agreement;

(v) authorizing the DIP Loan Parties to grant adequate protection to the
Prepetition Secured Parties and Prepetition Agents under and in connection with the Prepetition
Financing Documents or the TSA, as applicable, and this lnterim Order, including without
limitation, granting the Adequate Protection Liens (as defined below) in accordance with the
relative priorities set forth herein;

(vi) authorizing the DlP Loan Parties to grant security interests, liens and
superpriority claims (including a superpriority administrative claim pursuant to section 364(0)(1)

of the Bankruptcy Code, liens pursuant to sections 364(c)(2) and 364(c)(3) of the Bankruptcy

Code and priming liens pursuant to section 364(d) of the Bankruptcy Code) in favor of the DIP

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 4 Of 60

Agent, for the benefit of itself and the DIP Lenders, to secure the repayment of all obligations of
the DIP Loan Parties under the DIP Facility and the DIP Loan Documents;

(vii) authorizing the DIP Agent, upon the occurrence of a Termination Event
and following the Default Notice Period, to, inter alia, (a) terminate the funding commitments,
accelerate the amounts owing under the DIP Loan Documents and exercise other remedies set
forth thereunder, and (b) terminate the Debtors’ use of Cash Collateral in accordance with this
lnterim Order, the lntercreditor Agreement, and the DIP Loan Documents;

(viii) authorizing the Debtors, subject to entry of the Final Order, to waive their
right to (a) any claims to surcharge against the DIP Collateral and the Prepetition Collateral
pursuant to Bankruptcy Code section 506(0), (b) any “equities of the case” claims under
Bankruptcy Code section 552(b), and (c) the equitable doctrine of “marshaling” or any similar
doctrine with respect to the DIP Collateral and the Prepetition Collateral;

(ix) authorizing the Debtors to modify the automatic stay imposed by section
362 of the Bankruptcy Code to the extent necessary to implement and effectuate the terms and
provisions of the DlP Loan Documents, the lnterim Order, and as later applicable, the Final
Order;

(x) authorizing the waiver of any applicable stay (including Bankruptcy Rule
6004) and the provision of immediate effectiveness of this lnterim Order, and as later applicable,
the Final Order; and

(xi) scheduling a final hearing (the “Final Hearing”) to consider entry of the
Final Order; and granting related relief.

The Court having found that the relief requested in the Motion is in the best

interests of the Debtors’ estates, their creditors and other parties in interest; and the Court having

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 5 Of 60

found that the Debtors’ notice of the Motion and the opportunity for a hearing on the Motion was
appropriate and no other notice need be provided; and the Court having reviewed the Motion, the
exhibits thereto, and the documents filed in support thereof and any responses thereto, and
having heard the statements in support of the relief requested therein at a hearing before the
Court on _, 2019 (the “lnterim Hearing”); and the Court having determined that the
legal and factual bases set forth in the l\/lotion, the Declaration of John A. Sedor in Support of the
Debtors ’ Chapter ] 1 Petitions and First Day Pleadings (Docket No. 3) (the “Se_dor
Declaration”), and the Declaration ofStuart Erickson in Support of Motz`on of Debtors for
lnterim and Final Orders (I) Authorizing Debtors (A) to Obtain Postpetition Financing and (b)
to Use Cash Collateral, (11) Granting Adequate Protectz`on to Certain Prepetition Secured
Parties, (111) Scheduling a Final Hearing and (1 V) Granting Related Relz`ef, attached as Exhibit A
to the Motion (the “Erickson Declaration”), and at the lnterim Hearing establish just cause for
the relief granted herein; and upon all of the proceedings had before the Court; and after due
deliberation and sufficient cause appearing therefor, it is HEREBY FOUND AND
CONCLUDED THAT:

A. Disposition. The Motion is granted on an interim basis in accordance with the
terms of this lnterim Order. Any objections to the Motion with respect to the entry of the lnterim
Order that have not been withdrawn, waived or settled are hereby denied and overruled on their
merits.

B. Commencement of Cases. On February 18, 2019 (the “Petition Date”), the

 

Debtors filed with this Court voluntary petitions for relief under Chapter ll of the Bankruptcy
Code. The Debtors are in possession of their properties and are continuing to operate their

businesses as debtors and debtors in possession under sections 1107 and 1108 of the Bankruptcy

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 6 Of 60

Code. No official committee of unsecured creditors (a “Committee”) has been appointed in the
above-captioned cases (the “Chapter ll Cases”).

C. Jurisdiction and Venue. This Court has jurisdiction over the Chapter ll Cases
and the Motion pursuant to 28 U.S.C. §§ 157(b) and 1334, and the Amended Standing 0rder of
Referencef/om the United States District Courtfor the District of Delaware dated as of February
29, 2012. Consideration of the l\/lotion constitutes a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2). The Court may enter a final order consistent with Article lll of the United States
Constitution. Venue of the Chapter 11 Cases in this District is proper pursuant to 28 U.S.C.

§§ 1408 and 1409. The predicates for the relief sought herein are Bankruptcy Code sections 105,
361, 362, 363(c), 363(e), 364(c), 364(d)(l), 364(e), and 507, Bankruptcy Rules 2002, 4001 and
9014, and Local Rule 4001-2.

D. Adequate Notice. On the Petition Date, the Debtors filed the Motion with this
Court pursuant to Bankruptcy Rules 2002, 4001 and 9014, and provided notice of the Motion
and the lnterim Hearing by electronic mail, facsimile, hand delivery or overnight delivery to the
following parties or, in lieu thereof, their counsel, if known: (a) the Office of the United States
Trustee for the District of Delaware (the “U.S. Trustee”), (b) each of the Debtors’ thirty (30)
largest unsecured creditors on a consolidated basis; (c) the Prepetition Treximet Notes Trustee;
(d) Highbridge (as defined in the Sedor Declaration); (e) all parties asserting a security interest in
the DIP Collateral to the extent any such interest is known to the Debtors; (f) Nalpropion
Pharmaceuticals, Inc. (“Nalpropion”) and (g) all parties requesting service in these Chapter ll
Cases pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Given the nature of
the relief sought in the l\/lotion, this Court concludes that the foregoing notice was sufficient and

adequate under the circumstances and complies with the Bankruptcy Code, the Bankruptcy Rules,

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 7 Of 60

the Local Rules and any other applicable law, and no further notice relating to this proceeding
and the hearing on this Motion is necessary or required.

E. Debtors’ Stip_ulations. Subject to the rights of any Committee or other parties-in-
interest as and to the extent set forth in paragraph 33 below, the Debtors acknowledge, admit,
represent, stipulate and agree that:

(i) Prepez‘ition Term Facilily. Pursuant to that certain Credit Agreement,
dated as of July 21, 2017 (as the same has been amended, amended and restated, supplemented,
modified, extended, renewed, restated and/or replaced at any time prior to the Petition Date, the

“Prepetition Term Credit Agreement”), by and among, PIP DAC, as borrower, the lenders party

 

thereto (the “Prepetition Term Lenders”), Cantor Fitzgerald Securities as the administrative agent
(in such capacity, the “Prepetition Term Agent”), the Prepetition Term Lenders made loans
pursuant to the Prepetition Term Credit Agreement to PIP DAC, and otherwise extended credit
to PIP DAC. As of the Petition Date, PIP DAC was justly and lawfully indebted and liable to the
Prepetition Term Lenders, without defense, counterclaim, recoupment or offset of any kind, in
the aggregate principal amount of not less than approximately $39.2 million, plus an additional
$l.l million of accrued pay-in-kind interest, under and in connection with, the Prepetition Term
Credit Agreement, including all other agreements, documents and instruments executed and/or
delivered with, to or in favor of the Prepetition Term Lenders, including, without limitation, all
security agreements, notes, guarantees, mortgages, Uniform Commercial Code financing
statements, documents and instruments, including any fee letters, executed and/or delivered in
connection therewith or related thereto (all the foregoing, together with the Prepetition Terin

Credit Agreement, the “Prepetition Term Financing Documents”). All obligations arising under

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 8 Of 60

the Prepetition Term Financing Documents shall hereinafter be referred to as the “Prepetition
Term Obligations.”

(ii) Prepetition Term Liens. Pursuant to the Prepetition Term Financing
Documents, PIP DAC granted to the Prepetition Tenn Agent for the benefit of the Prepetition
Terrn Lenders to secure the Prepetition Term Obligations, a first-priority security interest in and
continuing lien (the “Prepetition Term Liens”) on all Collateral (as defined in the Prepetition
Term Credit Agreement) (the “Prepetition Term Collateral”), subject to Permitted Liens (as
defined in the Prepetition Term Credit Agreement).

(iii) Validity ofPrepetz'tion Term Liens. The Prepetition Term Liens
(a) constitute valid, binding, enforceable, nonavoidable, properly perfected, first-priority liens on
the Prepetition Term Collateral, that are senior in priority (except for any senior Perrnitted Liens,
as defined in and to the extent expressly permitted under the Prepetition Term Credit Agreement)
over any and all other liens on the Prepetition Term Collateral; and (b) are not subject to
avoidance, reductions, recharacterization, set-off, subordination (whether equitable, contractual
or otherwise), counterclaims, cross-claims, defenses or any other challenges under the
Bankruptcy Code or any other applicable law or regulation

(iv) Prepetz'tion Treximet Notes Pursuant to that certain Indenture, dated as of
August 19, 2014 (as amended, restated, supplemented or otherwise modified from time to time,
the “Prepetition Treximet Notes Indenture”), among Pernix, as lssuer, each other Debtor other
than PIP DAC, as guarantors (together with the lssuer, the “Prepetition Treximet Notes Parties”),
and U.S. Banl< National Association, as Trustee and Collateral Trustee (the “Prepetition
Treximet Notes Trustee”), Pernix issued 12% senior secured notes (the “Prepetition Treximet

Notes” and the holders of the Prepetition Treximet Notes, the “Prepetition Treximet

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 9 Of 60

Noteholders”). As of the Petition Date, the Prepetition Treximet Notes Parties are justly and
lawfully indebted and liable, without defense, counterclaim, recoupment or offset of any kind, in
the aggregate principal amount of not less than approximately 8154 million of the Prepetition
Treximet Notes, under and in connection with the Prepetition Treximet Notes lndenture,
including all other agreements, documents and instruments executed and/or delivered with,
including, without limitation, all security agreements, notes, guarantees, mortgages, Uniform
Commercial Code financing statements, documents and instruments, including any fee letters,
executed and/or delivered in connection therewith or related thereto (all the foregoing, together
with the Prepetition Treximet Notes lndenture, the “Prepetition Treximet Notes Financing
Documents”). All obligations arising under the Prepetition Treximet Notes Financing
Documents shall hereinafter be referred to as the “Prepetition Treximet Notes Obligations”.

(v) Prepetz'tion Treximet Notes Liens. Pursuant to the Prepetition Treximet
Notes Financing Documents, PIL granted to the Prepetition Treximet Notes Trustee to secure the
Prepetition Treximet Notes Obligations, a continuing first-priority security interest (the
“Prepetition Treximet Notes Liens”) in substantially all of the assets of PlL related to Treximet
other than the ABL Collateral (as defined in the Prepetition Treximet Notes lndenture) (the
“Prepetition Treximet Notes Collateral”), subject to Perrnitted Liens (as defined in the
Prepetition Treximet Notes lndenture).

(vi) Validily ofPrepetz'z‘z'on Treximet Notes Liens. The Prepetition Treximet
Notes Liens (a) constitute valid, binding, enforceable, nonavoidable, properly perfected, first-
priority liens in the Prepetition Treximet Notes Collateral for the benefit of the Prepetition
Treximet Noteholders; and (b) are not subject to avoidance, reductions, recharacterization, set-

off, subordination (whether equitable, contractual or otherwise), counterclaims, cross-claims,

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 10 Of 60

defenses or any other challenges under the Bankruptcy Code or any other applicable law or
regulation

(vii) Prepetitz`on Revolving Facility. Pursuant to that certain Credit Agreement,
dated as of July 21, 2017 (as the same has been amended, amended and restated, supplemented,
modified, extended, renewed, restated and/or replaced at any time prior to the Petition Date, the
“Prepetition Revolving Credit Agreement”), by and among Pernix and certain of its affiliates
(collectively, “Prepetition Revolving Borrowers”), certain subsidiary guarantors (together with
the Prepetition Revolving Borrowers, the “Prepetition Revolving Credit Parties”), the lenders
thereto (the “Prepetition Revolving Lenders”), and Cantor Fitzgerald Securities as the
administrative agent (in such capacity, the “Prepetition Revolving Agent,” and together with the
Prepetition Term Agent, the “Prepetition Agents”), the Prepetition Revolving Lenders agreed to
extend a revolving asset-based credit facility (the “Prepetition Revolving Facilitv”) to the
Prepetition Revolving Borrowers from time to time, including, inter alia, the Prepetition
Revolving Obligations in an aggregate principal committed amount of up to $40 million. As of
the Petition Date, the Prepetition Revolving Credit Parties are truly and justly indebted to the
Prepetition Revolving Lenders, without defense, counterclaim, recoupment or offset of any kind,
in the aggregate principal amount of not less than approximately $14.1 million (the “Prepetition
Revolving Debt”), under and in connection with, the Prepetition Revolving Credit Agreement,
including all other agreements, documents and instruments executed and/or delivered with, to or
in favor of the Prepetition Revolving Lenders, including, without limitation, all security
agreements, notes, guarantees, mortgages, Uniform Commercial Code financing statements,
documents and instruments, including any fee letters, executed and/or delivered in connection

therewith or related thereto (all the foregoing, together with Prepetition Revolving Credit

10

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 11 Of 60

Agreement, the “Prepetition Revolving Financing Documents”). All obligations arising under
the Prepetition Revolving Financing Documents shall hereinafter be referred to as the
“Prepetition Revolving Obligations.”

(viii) Prepetition Revolving Liens. Pursuant to the Prepetition Revolving
Financing Documents, the Prepetition Revolving Borrowers granted to the Prepetition Agent for
the benefit of the Prepetition Revolving Lenders to secure the Prepetition Revolving Obligations,
a first-priority security interest in and continuing lien (the “Prepetition Revolving Liens”) on all
Collateral (as defined in the Prepetition Revolving Credit Agreement) (the “Prepetition
Revolving Collateral”).

(ix) Validz`ty OfPrepeZz`tion Revolving Liens. The Prepetition Revolving Liens
(a) constitute valid, binding, enforceable, nonavoidable, properly perfected, first-priority liens on
the Prepetition Revolving Collateral, that prior to entry of this lnterim Order, were senior in
priority (except for any senior Perrnitted Liens, as defined in and to the extent expressly
permitted under the Prepetition Revolving Credit Agreement) over any and all other liens on the
Prepetition Revolving Collateral; and (b) are not subject to avoidance, reductions,
recharacterization, set-off, subordination (whether equitable, contractual or otherwise),
counterclaims, cross-claims, defenses or any other challenges under the Bankruptcy Code or any
other applicable law or regulation

(x) Prepetz`tz`on Nalpropion Second Liens. Pursuant to that Transitional
Distribution Services Agreement, dated January 6, 2019 (as the same has been amended,
amended and restated, supplemented, modified, extended, renewed, restated and/or replaced at
any time prior to the Petition Date, the “TS_A”), between Pernix Therapeutics, LLC (“Pe_rnix

Therapeutics”) and Nalpropion, Pernix Therapeutics granted to Nalpropion to secure the

ll

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 12 Of 60

complete and prompt payment and performance of all the Secured Obligations (as defined in the
TSA, the “Nalpropion Secured Obligations”), a second-priority security interest in and
continuing lien (the “Prepetition Nalpropion Liens,” and together with the Prepetition Term
Liens and Prepetition Revolving Liens, the “Prepetition Liens”) on certain assets relating to the
pharmaceutical assets and proceeds thereof that are subject to the TSA (such assets granted or
pledged as “Collateral” pursuant to the TSA, the “Nalprop_ion Collatera ” and together with the
Prepetition Revolving Collateral and Prepetition Term Collateral, the “Prep_etition Collatera ”).
All obligations arising under the Prepetition Revolving Financing Documents, Prepetition Term
Financing Documents, and the TSA (collectively, the “Prepetition Financing Documents”) shall
hereinafter be referred to as the “Prepetition Obligations.”

(xi) Validity ofPrepetz`tion Nalpropion Liens. The Prepetition Nalpropion
Liens (a) constitute valid, binding, enforceable, nonavoidable, properly perfected, second-
priority liens in the Nalpropion Collateral; and (b) are not subject to avoidance, reductions,
recharacterization, set-off, subordination (whether equitable, contractual or otherwise),
counterclaims, cross-claims, defenses or any other challenges under the Bankruptcy Code or any
other applicable law or regulation

(xii) Intercredz`tor Agreement The Prepetition Revolving Agent and
Nalpropion are parties to that certain Intercreditor Agreement, dated January 6, 2019 (as the
same may be amended, restated, supplemented, waived and/or otherwise modified from time to
time in accordance with the terms thereof, the “ ntercreditor Agreement”), which governs the
respective rights, obligations and priorities of the Prepetition Revolving Lenders and Nalpropion

with respect to certain Prepetition Collateral The DIP Loan Parties have acknowledged and

12

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 13 Of 60

agreed to be bound by the terms of the lntercreditor Agreement, which is binding and
enforceable against the DIP Loan Parties.

(xiii) No Claims. The Debtors have no valid claims (as such term is defined in
Bankruptcy Code section 101(5)) or causes of action against, or with respect to, the Prepetition
Revolving Lenders, Prepetition Term Lenders, Nalpropion (collectively, with the Prepetition
Revolving Lenders and the Prepetition Term Lenders, the “Prepetition Secured Parties”), the
Prepetition Agents, the Prepetition Treximet Notes Trustee or the Prepetition Treximet
Noteholders under any agreements by and among the Debtors and any party that is in existence
as of the Petition Date, including without limitation, any challenge, recharacterization,
subordination, avoidance or other claims arising under or pursuant to Bankruptcy Code sections
105, 510, 541 or 542 through 553, other than any claim that constitutes a right to payment arising
pursuant to and in accordance with the terms of the Services Agreement (as defined in the Sedor
Declaration) or the TSA. As of the date hereof, the net balance of such claims due and owing to
the Debtors by Nalpropion under the Services Agreement or the TSA is equal to $0.

(xiv) Indemnity. The Debtors shall indemnify and hold harmless the DIP Agent,
the DIP Lenders and each other lndemnified Person (as defined in the DlP Credit Agreement) in
accordance with the terms and conditions of the DlP Credit Agreement.

(xv) Release. The Debtors hereby stipulate and agree that they forever and
irrevocably release, discharge and acquit the DIP Agent, Prepetition Agents, Prepetition
Treximet Notes Trustee, all former, current and future Prepetition Secured Parties, Prepetition
Treximet Noteholders and DlP Lenders, in each case in their capacities as such, and each of their
respective successors, assigns, affiliates, subsidiaries, parents, officers, shareholders, directors,

employees, attorneys and agents, past, present and future, and their respective heirs, predecessors,

13

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 14 Of 60

successors and assigns (collectively, the “Releasees”) of and from any and all claims,
controversies, disputes, liabilities, obligations, demands, damages, expenses (including, without
limitation, reasonable attorneys’ fees), debts, liens, actions and causes of action of any and every
nature whatsoever, in each case arising prior to the date hereof, and relating to, as applicable, the
DlP Facility, the DIP Loan Documents, Prepetition Financing Documents, the Prepetition
Treximet Notes Financing Documents and/or the transactions contemplated thereunder including,
without limitation, (x) any so-called “lender liability” or equitable subordination claims or
defenses, (y) any and all claims and causes of action arising under the Bankruptcy Code, and (z)
any and all claims and causes of action with respect to the validity, priority, perfection or
avoidability of the liens or claims of the Prepetition Secured Parties, Prepetition Agents,
Prepetition Treximet Noteholders, Prepetition Treximet Notes Trustee, DlP Agent and the DIP
Lenders. The Debtors further waive and release any defense, right of counterclaim, right of set-
off or deduction to the payment of Prepetition Secured Parties, Prepetition Treximet Noteholders
and the DIP Lenders which the Debtors now have or may claim to have against the Releasees,
arising out of, connected with or relating to any and all acts, omissions or events occurring prior
to this Court entering this lnterim Qrder. Notwithstanding the foregoing, nothing in this lnterim
Order shall release or otherwise affect Nalpropion’s contractual payment obligations to the
Debtors arising pursuant to and in accordance with the terms of the Services Agreement or the
TSA.

(xvi) Limitation Qsz'ability. None of the Prepetition Secured Parties,
Prepetition Agents, Prepetition Treximet Notes Trustee, Prepetition Treximet Noteholders, DlP
Agent, or the DIP Lenders are control persons or insiders of the Debtors or any of their affiliates

by virtue of any of the actions taken with respect to, in connection with, related to, or arising

14

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 15 Of 60

from the DIP Facility, the DIP Loan Documents, the Prepetition Financing Documents and/or the
Prepetition Treximet Notes Financing Documents. The DIP Lenders shall not, by virtue of
making the DIP Loans, be deemed to be in control of the operations of Debtors, to owe any
fiduciary duty to the Debtors, their respective creditors, shareholders, or estates or to be acting as
a “responsible person” or managing agent with respect to the operation or management of the
Debtors.

(xvii) Any payment or obligation requested to be made by the Debtors in
connection with the First Day Motions (as defined in the Sedor Declaration) is expressly
provided for in the Approved Budget (as defined below).

F. Cash Collateral. For purposes of this lnterim Order, the term “Cash Collateral”
shall mean and include all “cash collateral” as defined in Bankruptcy Code section 363, in which
the Prepetition Secured Parties have a lien or security interest, in each case whether existing on
the Petition Date, arising pursuant to this lnterim Order or any Final Order, or otherwise The
Debtors represent and stipulate that all of the cash, cash equivalents, negotiable instruments,
investment property, and securities of the Prepetition Revolving Borrowers constitute Cash
Collateral.

G. Use of DIP Facilitv and Cash Collateral. The Debtors have an immediate and
critical need to use proceeds of the DIP Facility and Cash Collateral to, among other things,
continue to operate their business in an orderly manner, maintain business relationships with
vendors, fund the Debtors’ marketing and sale process, and to satisfy other working capital and
operational needs. Without the use of proceeds of the DIP Facility and Cash Collateral, the
Debtors will have insufficient liquidity to conduct a successful sale process and otherwise

preserve and maximize the value of the Debtors’ estates. The adequate protection provided

15

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 16 Of 60

herein and other benefits and privileges contained herein are consistent with and authorized by
the Bankruptcy Code and are necessary in order to obtain such consent and to adequately protect
the parties’ interests in the Prepetition Collateral. Absent authorization to immediately use
proceeds of the DIP Facility and Cash Collateral, the Debtors’ estates and their creditors would
suffer immediate and irreparable harm.

H. Other Financing Unavailable. As discussed in the Erickson Declaration, the
Debtors are unable to obtain (i) adequate unsecured credit allowable either (a) under sections
364(b) and 503 (b)(l) of the Bankruptcy Code or (b) under section 364(c)(l) of the Bankruptcy
Code; (ii) adequate credit secured by (x) a senior lien on unencumbered assets of their estates
under section 364(c)(2) of the Bankruptcy Code or (y) a junior lien on encumbered assets of their
estates under section 364(c)(3) of the Bankruptcy Code; or (iii) secured credit under section
364(d)(l) of the Bankruptcy Code on terms more favorable than the terms of the DIP Facility.
The Debtors require financing under the DIP Facility and the continued use of Cash Collateral
under the terms of this lnterim Order to satisfy their post-petition liquidity needs.

l. Best Financing Presentlv Available. The DlP Agent and the DIP Lenders have
agreed to provide the Debtors with financing solely on the terms and conditions set forth in this
lnterim Order (and, subject to entry by the Court, the Final Order) and the other DlP Loan
Documents. After considering all of their alternatives, the Debtors have concluded, in an
exercise of their sound business judgment, that the financing to be provided by the DIP Lenders
pursuant to the terms of this lnterim Order (and, subject to entry by the Court, the Final Order)
and the other DIP Loan Documents, represents the best financing presently available to the

Debtors.

16

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 17 Of 60

J. Good Cause for lmmediate Entrv. Good cause has been shown for immediate
entry of this lnterim Order pursuant to Bankruptcy Rules 4001(b)(2) and (c)(2) and Local Rule
4001-2. ln particular, the authorization granted herein for the Debtors to enter into the DIP
Facility, to continue using Cash Collateral and to obtain interim financing, including on a
priming lien basis, is necessary to avoid immediate and irreparable harm to the Debtors and their
estates. Entry of this lnterim Order is in the best interest of the Debtors, their estates and
creditors. The extensions of credit under the DIP Facility (including the Debtors’ continued use
of Cash Collateral) are fair and reasonable under the circumstances, reflect the Debtors’ exercise
of prudent business judgment consistent with their fiduciary duties, and are supported by
reasonably equivalent value and fair consideration

K. Good Faith and Arm’s Length Negotiation. The DIP Lenders are good faith
financiers. The Debtors, DIP Agent, and DIP Lenders have negotiated the terms and conditions
of the DIP Facility and this lnterim Order in good faith and at arm’s length, and any credit
extended and loans made to the DIP Loan Parties pursuant to this lnterim Order shall be, and
hereby are, deemed to have been extended, issued or made, as the case may be, in “good faith”
within the meaning of section 364(e) of the Bankruptcy Code.

L. Application of Proceeds of the DIP Collateral. Subject to and effective upon
entry of the Final Order, and notwithstanding anything to the contrary herein, the Debtors shall
apply the cash proceeds from any sale of the DIP Collateral outside of the ordinary course of
business to repay the then-outstanding amount of the DlP Obligations, with interest being paid
first followed by principal, and any remaining proceeds in accordance with this lnterim Order

and the DIP Loan Documents.

17

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 18 Of 60

M. Adequate Protection for the Prepetition Secured Parties. The Prepetition Secured
Parties and Prepetition Agents have negotiated and acted in good faith regarding the DIP Facility
and the Debtors use of Cash Collateral to fund the administration of the Debtors’ estates and
continued operation of their businesses The Prepetition Secured Parties have agreed to permit
the Debtors to use the Prepetition Collateral, including the Cash Collateral, in accordance with
the terms hereof, the Approved Budget subject to Perrnitted Variances (each as defined below),
and the lntercreditor Agreement. The Prepetition Secured Parties are entitled to the adequate
protection provided in this lnterim Order as and to the extent set forth herein pursuant to
Bankruptcy Code sections 361, 362 and 363. Based on the Motion and on the record presented
to the Court at the lnterim Hearing, the terms of the proposed adequate protection arrangements
and of the use of the Prepetition Collateral (including the Cash Collateral) are fair and reasonable,
reflect the Debtors’ prudent exercise of business judgment and constitute reasonably equivalent
value and fair consideration for the consent thereto of the Prepetition Collateral (including the
Cash Collateral); provided, that nothing in this lnterim Order or the other DIP Loan Documents
shall (x) be construed as a consent by the Prepetition Secured Parties (or their respective agents)
that they would be adequately protected in the event debtor-in-possession financing is provided
by a third party (i.e., other than the DIP Lenders) or a consent to the terms of any other such
financing or any lien encumbering the DIP Collateral (whether senior or junior) or to the use of
Cash Collateral except as provided in this lnterim Order and the DIP Loan Documents, or (y)
prejudice, limit or otherwise impair the rights of the Prepetition Secured Parties to seek new,
different or additional adequate protection in the event circumstances change after the date

hereof (subj ect to the lntercreditor Agreement).

18

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 19 Of 60

N. Sections 506(c) and 552(b). In light of the Prepetition Secured Parties agreement
to subordinate their liens and claims to the Carve-Out, the DIP Liens, and the Adequate
Protection Liens, to permit the use of the DlP Facility and Cash Collateral for payments made in
accordance with the Approved Budget and the terms of this lnterim Order, subject to entry of a
Final Order, the Prepetition Secured Parties are entitled to a waiver of (a) the provisions of

Bankruptcy Code section 506(c), and (b) any “equities of the case” claims under Bankruptcy

Code section 5 52(b).
O. Order of the Court. Based upon the foregoing findings, acknowledgements, and

conclusions, and upon the record made before this Court at the lnterim Hearing, and good and
sufficient cause appearing therefor:

IT IS HEREBY FOUND, DETERMINED, ORDERED, ADJUDGED AND DECREED
THAT:

1. Motion Granted. The Motion is granted on an interim basis, subject to the terms
set forth herein Any objections to the Motion with respect to the entry of the lnterim Order that
have not previously been withdrawn or resolved are hereby denied and overruled on their merits.
This lnterim Order shall be valid, binding on all parties in interest, and fully effective
immediately upon entry notwithstanding the possible application of Bankruptcy Rules 6004(h)7
7062 and 9014.

2. Authoritv to Enter Into the DIP Loan Documents. The DIP Loan Parties are
hereby authorized to incur and perform the obligations arising from and after the date of this
lnterim Order under the DIP Facility, on the terms set forth in this lnterim Order and the DIP
Credit Agreement, and such additional documents, instruments and agreements as may be

reasonably required by the DIP Agent to implement the terms or effectuate the purposes of and

19

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 20 Of 60

transactions contemplated by this lnterim Order, the Final Order (when entered by the Court) and
the DIP Credit Agreement (collectively, this lnterim Order, the Final Order, the Approved
Budget, the DIP Credit Agreement, the Guarantee and Security Agreement (as defined in the DIP
Credit Agreement) and such other additional documents, instruments and agreements, including
any fee letters, the “DIP Loan Documents”). Subject to paragraph 20 of this lnterim Order, the
DIP Loan Parties are hereby authorized to borrow money under the applicable DIP Loan
Documents, on an interim basis, and perform all other obligations thereunder, provided that until
the entry of the Final 0rder, the DIP Loan Parties are only authorized to borrow an aggregate
principal amount of up to $20.1 million, comprised of (i) $6.0 million in Delayed Draw
Commitments, and (ii) $l4.l million to refinance the outstanding amounts owed under the
Prepetition Revolving Facility. In furtherance of the forgoing and without further approval of
the Court, each Debtor is authorized to perform all acts, to make, execute and deliver all
instruments and documents (including, without limitation, the execution and delivery of security
agreements, mortgages and financing statements), and to pay all fees that may be reasonably
required or necessary for the DIP Loan Parties’ performance of their obligations under or related
to the DIP Facility.

3. Refinancing of Prepetition Revolving Facility. Subject to the rights of any
Committee or other parties-in-interest as and to the extent set forth in paragraph 33 below, the
Debtors are hereby authorized to use proceeds of the DIP Facility and Cash Collateral to pay in
full the Prepetition Revolving Debt. The Prepetition Revolving Liens shall be automatically

released and terminated upon the Revolver Discharge.4 Until then, subject to the terms and

 

4 “Revolver Discharge” means the indefeasible refinancing of the Prepetition Revolving Debt in full, including

postpetition interest and fees through the date of repayment (at the non-default contract rate), which shall be
deemed to have occurred if no adversary proceeding or contested matter is timely and properly asserted in

(cont ’d)

20

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 21 Of 60

conditions contained in this lnterim Order (including, without limitation, the DIP Liens (as
defined below) granted hereunder and the Carve-Out (as defined below)), any and all prepetition
or postpetition liens and security interests (including, without limitation, any adequate protection
replacement liens at any time granted to the Prepetition Revolving Lenders by this Court) that
the Prepetition Revolving Lenders have or may have in the Prepetition Revolving Collateral shall,
subject to paragraph 33 of this lnterim Order, (a) continue to secure the unpaid portion of the
Prepetition Revolving Facility (including, without limitation, any Prepetition Revolving
Obligations subsequently reinstated after the repayment thereof because such payment (or any
portion thereof) is required to be returned or repaid, and the liens securing the Prepetition
Revolving Facility shall not have been avoided) and (b) be junior and subordinate in all respects
to the Carve-Out and the DIP Liens (such junior liens and security interests of the Prepetition
Revolving Lenders, other than the Prepetition Revolving Adequate Protection Liens, are
hereinafter referred to as the “Contingent Revolving Liens,” and any such reinstated Prepetition
Revolving Debt described in clause (a) of this paragraph is hereinafter referred to as the
“Contingent Prepetition Revolving Debt”).

4. Use of Cash Collateral and DlP Loans. The Debtors are hereby authorized to use
Cash Collateral and the proceeds of any DIP Loans (as defined below) solely in accordance with
the Approved Budget, this lnterim Order, the DIP Loan Documents, and the Intercreditor

Agreement.

 

(cont’df)`”om previous page)
accordance with this lnterim Order with respect to the Prepetition Revolving Debt or against the Prepetition
Revolving Agent or the Prepetition Revolving Lenders, or if an adversary proceeding or contested matter is
timely and properly asserted, upon the final disposition of such adversary proceeding or contested matter in
favor of the Prepetition Revolving Lenders by order of a court of competent jurisdiction; provided that all
amounts of interest outstanding as of the Petition Date shall be waived by the Prepetition Revolving Lenders.

21

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 22 Of 60

5. Validitv of DlP Loan Documents. The DIP Loan Documents shall constitute
valid and binding obligations of the DIP Loan Parties, enforceable against each DIP Loan Party
thereto in accordance with the terms thereof. No obligation, payment, transfer or grant of
security under the DlP Loan Documents as approved under this lnterim Order shall be stayed,
restrained, voided, voidable or recoverable under the Bankruptcy Code or under any applicable
non-bankruptcy law, or subject to any defense, reduction, setoff, recoupment or counterclaim.

6. DIP Loans. All loans made to or for the benefit of any of the DIP Loan Parties on
or after the Petition Date in accordance with the DIP Loan Documents (collectively, the “M
M”), (a) shall be evidenced by the books and records of the DIP Agent or the DIP Lenders
and, upon the request of any DIP Lender, a note executed and delivered to such DIP Lender by
the Borrower in accordance with the terms of the DIP Loan Documents, which note shall
evidence such DlP Lender’s DlP Loans in addition to such accounts and records; (b) shall bear
interest payable and incur fees at the rates set forth in the DIP Credit Agreement; (c) shall be
secured in the manner specified below; (d) shall be payable in accordance with the DlP Loan
Documents; and (e) shall otherwise be governed by the terms set forth in this lnterim Order and
the other DlP Loan Documents. All interest thereon and all fees, costs, expenses,
indemnification obligations and other liabilities owing by the DIP Loan Parties to the DIP
Lenders or the DlP Agent in accordance with and relating to this lnterim Order and the other DIP
Loan Documents shall hereinafter be referred to as the “DIP Obligations.”

7. Conditions Precedent. The DIP Lenders and the DIP Agent shall have no
obligation to make any DIP Loans or any other financial accommodation under the DIP Loan

Documents unless the conditions precedent to make such extensions of credit under the DIP

22

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 23 Of 60

Loan Documents have been satisfied in full or waived in accordance with such DlP Loan
Documents.
8. Approved Budget.

(a) The budget attached hereto as Exhibit 1 is hereby approved. Proceeds of
the DIP Loans and Cash Collateral under this lnterim Order shall be used by the Debtors only in
accordance with the Approved Budget5 and this lnterim Order, subject to any Permitted
Variances. Subject to the Carve-Out, the DIP Lenders’ consent to the Approved Budget shall not
be construed as consent to the use of DIP Loans or Cash Collateral beyond the occurrence of a
Termination Event (as defined below), regardless of whether the aggregate funds shown on the
Approved Budget have been expended

(b) Subject to paragraph 32 of this lnterim Order, upon the written consent of
the DIP Lenders and the Debtors, and without further order of the Court, the Approved Budget
may be amended from time to time. The Debtors shall provide a copy of any so amended
revised budget to the U.S. Trustee and counsel to the Committee, if any.

9. Permitted Variance.

(a) Compliance with the Approved Budget shall be tested on a cumulative

basis, beginning the fourth week after the Petition Date and each subsequent week thereafter

For each Budget Test Periodé, the Borrower will not permit:

 

“ pproved Budget” means (i) the initial budget projecting operations for the ensuing thirteen (13) week period,
including cash flow, forecasts of receipts, and disbursements, attached hereto as Exhibit l, and (ii) each
subsequent thirteen (13) week cash flow forecast of receipts and disbursements (in substantially the same
format as the prior monthly cash flow forecast of receipts and disbursements) submitted by the Borrower to the
DIP Lenders no less frequently than once every four (4) weeks commencing on the Thursday of the fourth (4th)
week following the Petition Date.

“Budget Test Perio ” means the period, commencing on the Monday of the first week following the Petition
Date, during which the Borrower’s compliance with each Approved Budget shall be tested in accordance with
the terms of this lnterim Order or the Final Order.

23

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 24 Of 60

(i) the actual aggregate amount of net receipts collected to be less than 80%
of the aggregate budgeted amount of net receipts set forth in the Approved Budget for such
Budget Test Period (“Net Receipt Permitted Variance”); provided that the Required Lenders (as
defined in the DIP Credit Agreement) may authorize the Borrower in writing to exceed the Net
Receipt Permitted Variance for any Budget Test Period; or

(ii) the actual aggregate amount of disbursements to be more than 120% of the
aggregate budgeted amount of disbursements for such Budget Test Period set forth in the
Approved Budget (excluding the fees and expenses of the DIP Lenders that are required to be
reimbursed under the other provisions of this Agreement) (“Disbursements Permitted Variance”
and together with the Net Receipt Permitted Variance, the “Permitted Variances”); provided that
the Required Lenders (as defined in the DIP Credit Agreement) may authorize the Borrower in
writing to exceed the Disbursements Permitted Variance for any Budget Test Period.

(b) The Borrower shall deliver a Budget Reconciliation (as defined below) to
the DlP Lenders in accordance with the terms of paragraph 45. In addition, the Borrower shall
notify the DlP Lenders in writing as soon as reasonably practicable if the Borrower anticipates
that it will violate the Net Receipt Permitted Variance or the Disbursements Permitted Variance
for any Budget Test Period.

(c) ln the event that the Borrower projected a disbursement in the budget
which is instead taken as a deduction to receipts, or vice versa, the Borrower will be permitted to
apply the actual results to the category it was originally projected for budget testing purposes

10. Continuation of Prepetition Liens. Until (a) the Debtors have indefeasibly paid in
full and in cash all DlP Obligations, all Prepetition Obligations and all Prepetition Treximet

Notes Obligations, (b) the DlP Lenders’ obligations under the DIP Facility have terminated, (c)

24

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 25 Of 60

all objections and challenges to (i) the liens and security interests of the Prepetition Secured
Parties (including, without limitation, liens granted for adequate protection purposes) and the
Prepetition Treximet Noteholders, and (ii) the Prepetition Obligations and Prepetition Treximet
Notes Obligations, have been waived, denied or barred, and (d) all of the Debtors’ stipulations
contained in this lnterim Order have become binding upon their estates and parties in interest in
accordance with paragraph 33 below, all liens and security interests of the Prepetition Secured
Parties (including, without limitation, liens granted for adequate protection purposes) and the
Prepetition Treximet Noteholders shall remain valid and enforceable with the same continuing
priority as described herein; provided, that this paragraph shall not apply to any liens or security
interests of the Prepetition Secured Parties or the .Prepetition Treximet Noteholders to the extent
any such liens are successfully challenged in accordance with paragraph 33 below; provided,
M, that all Prepetition Revolving Liens and Contingent Revolving Liens shall be
indefeasibly released upon the Revolver Discharge.

11. DIP Liens and Collateral. Effective immediately upon entry of this lnterim Order,
pursuant to sections 364(c)(2), 364(c)(3) and 364(d) of the Bankruptcy Code, and without the
necessity of the execution by the DIP Loan Parties (or recordation or other filing or notice) of
security agreements, control agreements, pledge agreements, copyright security agreements,
trademark security agreements, patent security agreements, financing statements, mortgages,
schedules or other similar documents, or the possession or control by the DlP Agent or any other
DIP Lenders of any DIP Collateral, the DIP Agent is hereby granted, as collateral agent for the
DlP Lenders, continuing valid, binding, enforceable, non-avoidable, priming and automatically
and properly perfected, nunc pro tunc to the Petition Date, post-petition security interests in and

liens (the “DIP Liens”) on any and all owned and hereafter acquired assets and real and personal

25

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 26 Of 60

property of the DIP Loan Parties (the “DIP Collateral”), including, without limitation, the
following: (a) all Prepetition Revolving Collateral; (b) all Nalpropion Collateral; (c) all money,
accounts, chattel paper, deposit accounts, documents, equipment, contract rights, general
intangibles, payment intangibles, instruments, inventory, patents, trademarks, copyrights, and
licenses therefor, letter-of-credit rights, and investment property and support obligations;

(d) commercial tort claims; (e) all books and records pertaining to the other property described in
this paragraph; (f) all property of such DIP Loan Party held by any DIP Lenders, including all
property of every description, in the custody of or in transit to such DIP Lender for any purpose,
including safekeeping, collection or pledge, for the account of such DIP Loan Party or as to
which such DIP Loan Party may have any right or power, including but not limited to cash;

(g) all other goods (including but not limited to fixtures) and personal property of such DIP Loan
Party, whether tangible or intangible and wherever located; and (h) to the extent not covered by
the foregoing, all other assets or property of the DIP Loan Parties, whether tangible, intangible,
real, personal or mixed, and all proceeds and products of each of the foregoing and all accessions
to, substitutions and replacements for, and rents, profits and products of, each of the foregoing,
any and all proceeds of any insurance, indemnity, warranty or guaranty payable to any DIP Loan
Party from time to time with respect to any of the foregoing, and in each case to the extent of any
such DIP Loan Party’s respective interest therein; provided, however, the DIP Collateral shall
not include (i) Excluded Property (as defined in the DIP Credit Agreement) but shall include any
proceeds of Excluded Property that do not otherwise constitute Excluded Property in their own
right; (ii) all claims and causes of action under Chapter 5 of the Bankruptcy Code or any other
avoidance actions under the Bankruptcy Code, whether pursuant to federal law or applicable

state law (collectively, the “Avoidance Actions”) of the DlP Loan Parties, provided, however

26

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 27 Of 60

that DIP Collateral shall include, subject to entry of the Final Order all proceeds of any
Avoidance Actions (“Avoidance Proceeds”); (iii) the Prepetition Treximet Notes Collateral; and
(iv) the Prepetition Term Collateral. The DIP Liens shall not, without the consent of the DIP
Agent, be made subject to, or pari passu with, any other lien or security interest (other than to
the extent expressly provided herein and subject to the Carve-Out, or by any court order
heretofore or hereafter entered in the Chapter 11 Cases) and shall be valid and enforceable
against any trustee appointed in the Chapter 11 Cases, upon the conversion of any of the Chapter
ll Cases to a case under Chapter 7 of the Bankruptcy Code or in any other proceedings related to
any of the foregoing (such cases or proceedings, “Successor Cases”), and/or upon the dismissal
of any of the Chapter ll Cases. The DIP Liens, Prepetition Liens (subject to investigation), and
Adequate Protection Liens shall not be subject to sections 510, 549, 550 or 551 of the
Bankruptcy Code or, subject to and effective upon entry of the Final Order, the “equities of the
case” exception of section 552 of the Bankruptcy Code or section 506(c) of the Bankruptcy Code.
12. Priority of DlP Liens.

(a) The DIP Liens (i) shall constitute first-priority security interests in and
liens upon all the DIP Collateral that is not otherwise subject to any valid, perfected, enforceable
and nonavoidable lien in existence as of the Petition Date, pursuant to section 364(0)(2) of the
Bankruptcy Code; and (ii) shall, pursuant to section 364(c)(3) and 364(d)(1) of the Bankruptcy
Code, be senior to and prime all other liens and security interests in the DIP Collateral, including,
without limitation, the Prepetition Revolving Liens, Prepetition Nalpropion Liens, and Adequate
Protection Liens, and shall be junior only to (l) any pre-existing liens as of the Petition Date held
by a third party other than the Prepetition Revolving Lenders or Nalpropion, but solely to the

extent that such liens and security interests were, in each case, as of the Petition Date (x) valid,

27

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 28 Of 60

enforceable, perfected and non-avoidable liens or were perfected subsequent to the Petition Date
as permitted by section 546(b) of the Bankruptcy Code, and (y) expressly permitted by the terms
of the Prepetition Revolving Financing Documents and senior to the Prepetition Revolving Liens
(the “Permitted Prior Liens”) and (ll) validly existing statutory liens that existed in the
Prepetition Revolving Collateral as of the Petition Date (together with the Permitted Prior Liens,
the “Prior Liens”).

(b) The following table sets forth the relative priorities of the Carve-Out, Prior
Liens, DIP Liens, Adequate Protection Liens, Contingent Revolving Liens, Prepetition
Revolving Liens and Prepetition Nalpropion Liens on some or all of the DIP Collateral upon

entry of this lnterim Order:

28

 

 

Case 19-10323-CSS

DOC 61 Filed 02/21/19

Page 29 of 60

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Schedule7
Prepetition Revolving DIP Collateral held at Other DIP Collateral
Collateral (other than Pernix TheraQeutz'cs
collateral held at Pernix
Therageutz`csl
l. Carve-Out Carve-Out Carve-Out
2. Prior Liens Prior Liens Prior Liens
3. DIP Liens DlP Liens DIP Liens
4. o Prepetition Term Loan PrepetitiOn R€VOlViIlg 0 PrepetitiOn Term LO&H
Adequate Protection Adequate Protection Liens Adequate Protection
Liens Liens
0 Prepetition Revolving 0 Prepetition Revolving
Adequate Protection Adequate Protection
Liens Liens
5. Prepetition Revolving Prepetition Revolving
Liens/Contingent Revolving Liens/Contingent
Liens Revolving Liens
(Prepetition Revolving
Collateral Only)
6 Nalpropion Adequate
Protection Liens
7 Prepetition Nalpropion
Liens (Nalpropion
Collateral Only)
8_ Prepetition Term Loan

 

 

Adequate Protection Liens

 

 

13. Automatic Effectiveness of Liens. The automatic stay imposed under

 

 

section 362(a) of the Bankruptcy Code is hereby vacated and modified to permit the DIP Loan

Parties to grant (or continue to grant) the liens and security interests to the Prepetition Secured

This chart provides an overview of the respective lien priorities upon some or all of the DIP Collateral and is
qualified in its entirety by the applicable Prepetition Financing Documents, DIP Loan Documents, and

Intercreditor Agreement. For the avoidance of doubt, the Contingent Revolving Liens, Prepetition Revolving
Liens, and Prepetition Nalpropion Liens do not have liens upon all the DIP Collateral, but rather, certain assets
of the Prepetition Collateral.

29

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 30 Of 60

Parties (and their respective agents), the DIP Agent, and the DlP Lenders contemplated by this
lnterim Order and the other DlP Loan Documents.

14. Automatic Perfection The DIP Liens and Adequate Protection Liens granted
pursuant to this lnterim Order shall constitute valid, enforceable, nonavoidable and duly
perfected security interests and liens, and the DIP Agent, DIP Lenders, Prepetition Secured
Parties and Prepetition Agents (collectively, the “Adequate Protection Parties”) shall not be
required to file or serve financing statements, notices of lien, mortgage deeds, deeds of trust or
similar instruments which otherwise may be required under federal, state or local law in any
jurisdiction, or take any action, including taking possession, to validate and perfect such security
interests and liens; and the failure by the DlP Loan Parties to execute any documentation relating
to the DIP Liens or Adequate Protection Liens shall in no way affect the validity, enforceability,
perfection or priority of such liens. The DIP Agent, the DIP Lenders and the Adequate
Protection Parties are hereby authorized, but not required, to file or record financing statements,
trademark filings, copyright filings, mortgages, deeds of trust, notices of lien or similar
instruments in any jurisdiction or take any other action in order to validate and perfect the liens
and security interests granted to them hereunder. Whether or not the DIP Agent, DlP Lenders or
Adequate Protection Parties shall, in their sole discretion, choose to file such financing
statements, trademark filings, copyright filings, mortgages, deeds of trust, notices of lien or
similar instruments or otherwise confirm perfection of the liens and security interests granted to
them hereunder, such liens and security interests shall be deemed valid, perfected, allowed,
enforceable, nonavoidable and not subject to challenge, dispute or subordination, at the time and
as of the date of entry of this lnterim Order; provided, that notwithstanding anything to the

contrary herein, none of the liens granted pursuant to this lnterim Order shall relate back to any

30

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 31 Of 60

date that precedes the Petition Date. Upon the request of the DIP Lenders or the Prepetition
Secured Parties, the DIP Loan Parties, without any further consent of any party, are authorized to
take, execute and deliver such instruments (in each case without representation or warranty of
any kind except as set forth in the DIP Loan Documents) to enable the DIP Agent the DlP
Lenders or the applicable Adequate Protection Party to further validate, perfect, preserve and
enforce the DIP Liens and/or the Adequate Protection Liens. A certified copy of this lnterim
Order may be filed with or recorded in filing or recording offices in addition to or in lieu of such
financing statements, mortgages, deeds of trust, notices of lien or similar instruments, and all
filing offices are hereby authorized oncl'rli-reeéed,to accept such certified copy of this lnterim
Order for filing and recording.

15. Other Automatic Perfection l\/latters. To the extent that the Prepetition Agents are
secured parties under any account control agreements, listed as loss payee under any of the DIP
Loan Parties’ insurance policies or is the secured party under any Prepetition Financing
Document, the DIP Agent, on behalf of the DIP Lenders, is also deemed to be the secured party
under such account control agreements, loss payee under the DlP Loan Parties’ insurance
policies and the secured party under each the Prepetition Financing Documents, and shall have
all rights and powers in each case attendant to that position (including, without limitation, rights
of enforcement), and shall act in that capacity and distribute any proceeds recovered or received
in accordance with the terms of this lnterim Order and/or the Final Order, as applicable, and the
other DIP Loan Documents. The Prepetition Revolving Agent shall serve as agent for the DIP
Agent for purposes of perfecting the DlP Agent’s security interests in and liens on all DIP
Collateral that is of a type such that perfection of a security interest therein may be accomplished

only by possession or control by a secured party.

31

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 32 Of 60

16. DIP Superprioritv Claims. In addition to the liens and security interests granted to
the DIP Agent on behalf of the DlP Lenders pursuant to this lnterim Order, subject to the Carve-
Out and in accordance With sections 364(c)(1), 503 and 507 of the Bankruptcy Code, the DlP
Obligations shall constitute allowed superpriority administrative expense claims (the “U
Superpriority Claims”) with priority over any and all administrative expenses of the Debtors,
whether heretofore or hereafter incurred, of the kind specified in, or ordered pursuant to, sections
105, 326, 328, 330, 331, 364, 365, 503(b), 506(c) (subject to entry ofthe Final Order), 507(a),
507(b), 726, 1113, 1114 or any other provisions of the Bankruptcy Code.

17. Contingent Liens and Adequate Protection of Prepetition Revolving Lenders.
Until the occurrence of the Revolver Discharge, the Prepetition Revolving Lenders are entitled to
(a) the Contingent Revolving Liens and (b) pursuant to Bankruptcy Code sections 361, 362,
363(e), 364(d)(1) and 507, adequate protection of their interests in the Prepetition Revolving
Collateral, including the Cash Collateral, in an amount equal to the aggregate diminution in the
value of the Prepetition Revolving Lenders’ interests in the Prepetition Revolving Collateral
(including Cash Collateral) from and after the Petition Date, if any, for any reason provided for
under the Bankruptcy Code, including, without limitation, any such diminution resulting from
the depreciation, sale, lease or use by the DlP Loan Parties (or other decline in value) of the
Prepetition Revolving Collateral, the priming of the Prepetition Revolving Liens by the DIP
Liens pursuant to the DIP Loan Documents and this lnterim Order and the imposition of the
automatic stay pursuant to Bankruptcy Code section 362 (the “Prepetition Revolving Adequate
Protection Claim”). ln consideration of the foregoing, the Prepetition Revolving Lenders are

hereby granted the following, in each case, subject to the Carve-Out and the provisions of

32

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 33 Of 60

paragraph 33 of this lnterim Order (collectively, the “Prepetition Revolving Lenders Adequate
Protection Obligations”):

(a) Contingent Revolving Liens and Prepetition Revolving Adequate
Protection Liens. The Prepetition Revolving Agent (for itself and for the benefit of the
Prepetition Revolving Lenders) is hereby granted (effective and perfected upon the date of this
lnterim Order and without the necessity of the execution of any mortgages, security agreements,
pledge agreements, financing statements or other agreements), (i) in the amount of any
Contingent Prepetition Revolving Debt, the Contingent Revolving Liens, and (ii) in the amount
of the Prepetition Revolving Adequate Protection Claim, a valid, perfected replacement security
interest in and lien (the “Prepetition Revolving Adequate Protection Liens”) (subject to the
limitations and priorities set forth above) upon the DIP Collateral;

(b) Prepetition Revolving Superpriority Claim. The Prepetition Revolving
Lenders are hereby granted an allowed superpriority administrative expense claim as provided
for in section 5 07(b) of the Bankruptcy Code to the extent that the Prepetition Revolving
Adequate Protection Claim is insufficient to protect the Prepetition Revolving Lenders’ interests
in the Prepetition Revolving Collateral with, except as set forth in this lnterim Order, priority in
payment over any and all administrative expenses of the kind specified or ordered pursuant to
any provision of the Bankruptcy Code (the “Prepetition Revolving Superpriority Claim”), which
Prepetition Revolving Superpriority Claim shall be payable from and have recourse to all DIP
Collateral. The Prepetition Revolving Superpriority Claim shall be subject and subordinate only
to the Carve-Out and the DIP Superpriority Claims granted in respect of the DIP Obligations and

shall sit pari passu with the Prepetition Term Lenders Superpriority Claim (as defined below).

 

Except to the extent expressly set forth in this lnterim Order or the DIP Credit Agreement, the

33

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 34 Of 60

Prepetition Revolving Lenders shall not receive or retain any payments, property or other
amounts in respect of the Prepetition Revolving Superpriority Claim unless and until the DIP
Obligations and any claims having a priority superior to or pari passu with the DIP Superpriority
Claims have indefeasibly been paid in cash in full;

(c) Contingent Prepetition Revolving Debt. ln the event that the Prepetition
Revolving A gent or any Prepetition Revolving Lender (each in their capacities as such) is
ordered by this Court to disgorge, refund or in any manner repay to any of the Debtors or their
estates any amounts (“Disgorged Amounts”) leading to Contingent Prepetition Revolving Debt,
the Disgorged Amounts, unless otherwise ordered by the Court, shall be placed in a segregated
interest bearing account, pending a further final, non-appealable order of a court of competent
jurisdiction regarding the distribution of such Disgorged Amounts (either returning the
Disgorged Amounts to the Prepetition Revolving Agent and the Prepetition Revolving Lenders,
distributing such amounts to the Debtors or otherwise).

18. Adequate Protection of Prepetition Term Lenders. The Prepetition Term Lenders
are entitled, pursuant to Bankruptcy Code sections 361, 362, 363(e), 364(d)(1) and 507, to
adequate protection of their interests in the Prepetition Term Collateral, including Cash
Collateral, for and equal in amount to the aggregate diminution in the value of the Prepetition
Term Lenders’ interests in the Prepetition Term Collateral from and after the Petition Date, if
any, including, without limitation, any such diminution resulting from the depreciation, sale,
lease or use by the Debtors (or other decline in value) of the Prepetition Term Collateral, and the
imposition of the automatic stay pursuant to section 362 of the Bankruptcy Code (the
“Prepetition Term Lenders Adequate Protection Claim”). ln consideration of the foregoing, the

Prepetition Term Lenders are hereby granted the following, in each case subject to the Carve-Out

34

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 35 Of 60

and the provisions of paragraph 33 of this lnterim Order (the “Prepetition Term Loan Adequate
Protection Obligations”):

(a) Prepetition Term Loan Adequate Protection Liens. The Prepetition Term
Lenders are hereby granted, in the amount of the Prepetition Term Lenders Adequate Protection
Claim, a replacement security interest in and lien (the “Prepetition Term Loan Adequate
Protection Liens”) (subject to the limitations and priorities set forth above) upon the DIP
Collateral and the Prepetition Term Collateral;

(b) Prepetition Term Lenders Superpriority Claim. The Prepetition Term
Lenders are hereby granted, subject to the Carve-Out, an allowed superpriority claim as provided
for in section 507 (b) of the Bankruptcy Code, junior to the DIP Superpriority Claims (the
“Prepetition Term Lenders Superpriority Claim” and, together with the Prepetition Revolving
Superpriority Claim, the “Superpriority Claims”). The Prepetition Term Lenders Superpriority
Claim shall be subject and subordinate to only the Carve-Out and the DIP Superpriority Claims
granted in respect of the DlP Obligations and shall sit pari passu with the Prepetition Revolving
Superpriority Claim. Except to the extent expressly set forth in this lnterim Order or the DIP
Credit Agreements, the Prepetition Term Lenders shall not receive or retain any payments,
property or other amounts in respect of the Prepetition Term Lenders Superpriority Claim unless
and until the DIP Obligations and any claims having a priority superior to or pari passu with the
DIP Superpriority Claims have indefeasibly been paid in cash;

19. Adequate Protection of Nalpropion Nalpropion is entitled, pursuant to

Bankruptcy Code sections 361, 363(e), and 364(d)(1), to adequate protection of its interests in
the Nalpropion Collateral, including Cash Collateral, for and equal in amount to the aggregate

diminution in the value of Nalpropion’s interest in the Nalpropion Collateral from and after the

35

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 36 Of 60

Petition Date, if any, including without limitation, any such diminution resulting from the
depreciation, sale, lease or use by the DIP Loan Parties (or other decline in value) of the
Nalpropion Collateral, the priming of the Prepetition Nalpropion Liens by the DIP Liens
pursuant to the DlP Loan Documents and this lnterim Order and the imposition of the automatic
stay pursuant to Bankruptcy Code section 362. In consideration of the foregoing, Nalpropion is
hereby granted, in each case subject to the Carve-Out and paragraph 33 of this lnterim Order,
(the “Nalpropion Adequate Protection Obligations,” and together with the Prepetition Revolving
Lenders Adequate Protection Obligations and Prepetition Term Loan Adequate Protection
Obligations, the “Adequate Protection Obligations”):

(a) Nalpropion Adequate Protection Liens. Nalpropion is hereby granted a
replacement security interest in and lien upon the DIP Collateral held by Pernix Therapeutics
(the “Nalpropion Adequate Protection Liens,” and together with the Prepetition Term Loan
Adequate Protection Liens and Prepetition Revolving Adequate Protection Liens, the “Adeguate
Protection Liens”) (subject to the limitations and priorities set forth above) securing the amount
of the Nalpropion Secured Obligations equal to the diminution in the value of Nalpropion’s
interest in the Nalpropion Collateral from and after the Petition Date. Notwithstanding anything
to the contrary herein, the Nalpropion Adequate Protection Liens shall be junior to the DIP Liens,
Prepetition Revolving Adequate Protection Liens, Prepetition Revolving Liens and Contingent
Revolving Liens, but senior to the Prepetition Term Loan Adequate Protection Liens. As a
condition to the granting of such Nalpropion Adequate Protection Liens, Nalpropion waives its
right to any superpriority claim as provided for in Section 507(b) of the Bankruptcy Code;
provided, however, that for the avoidance of doubt, the foregoing shall not constitute a waiver of

any administrative claim which Nalpropion may have pursuant to Bankruptcy Code Section

36

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 37 Of 60

503(b)(1) in respect to transactions occurring under the TSA or Services Agreement from and
after the Petition Date.

(b) Segregation of Pavments. As additional adequate protection of
Nalpropion’s security interests in the Nalpropion Collateral, the DIP Loan Parties are authorized
and directed to segregate from their other cash, in a manner satisfactory to Nalpropion, cash in an
amount equal to any and all amounts due and owing under the TSA, including all amounts
relating to the Nalpropion Secured Obligations, whether incurred before, on or after the Petition
Date, and all amounts that become due and payable under the TSA, in each case as they come
due.

20. DIP Fees and Expenses. The Debtors are authorized to pay any and all reasonable
and documented out-of-pocket expenses of the DlP Agent and DlP Lenders in connection with
the DlP Facility and as provided in the DIP Loan Documents, whether incurred before, on or
after the Petition Date and whether or not the transactions contemplated hereby are consummated
or such fees and expenses are set forth in the Approved Budget, including, without limitation,
fees and expenses, subject to the Carve-Out, incurred in connection with (i) the preparation,
negotiation and execution of the DlP Loan Documents; (ii) the funding of the DIP Facility; (iii)
the creation, perfection or protection of the liens under the DIP Loan Documents (including all
search, filing and recording fees); (iv) the on-going administration of the DIP Loan Documents
(including the preparation, negotiation and execution of any amendments, consents, waivers,
assignments, restatements or supplements thereto) and the Chapter 11 Cases; (v) the enforcement
of the DIP Loan Documents; and (vi) any legal proceeding relating to or arising out of the DIP
Facility or the other transactions contemplated by the DIP Loans Documents, including the

Chapter 11 Cases. Payment of all such professional fees and expenses shall not be subject to

37

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 38 Of 60

allowance by the Court; provided, that notice of any such expenses shall be provided to counsel
to the Committee (if any). The Debtors shall pay the uncontested, invoiced, reasonable and
documented accrued and unpaid out-of-pocket professional fees and expenses within ten (10)
days following the presentment of any invoices to the Debtors and the U.S. Trustee. Any written
objection raised by the Debtors or the U.S. Trustee with respect to such invoices (with notice
provided to the DIP Agent) within ten (10) days of receipt thereof will be resolved by the Court
(absent prior consensual resolution thereof). Pending such resolution, the undisputed portion of
any such invoice shall be promptly paid by the Debtors. Such fees and expenses shall not be
subject to any offset, defense, claim, counterclaim or diminution of any type, kind or nature
whatsoever

21 . Carve-Out.

(a) Carve-Out. Upon the DIP Agent’s issuance of a Default Notice (as
defined below), all liens, claims and other security interests held by any party, including the
Superpriority Claims, Adequate Protection Liens, DIP Liens, Prepetition Liens and Prepetition
Treximet Notes Liens shall remain subject and subordinate to the payment of the Carve-Out.
“Carve-Out” shall mean the sum of: (i) all fees required to be paid to the Clerk of this Court and
to the U.S. Trustee under section 193 O(a) of title 28 of the United States Code (without regard to
the notice set forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 incurred by
a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice set forth in
(iii) below); (iii) subject to the terms of this lnterim Order, to the extent allowed at any time,
whether by interim order, procedural order, or otherwise, all unpaid fees and expenses (the
“Allowed Professional Fees”) incurred by persons or firms retained by the Debtors pursuant to

section 327, 328 or 363 of the Bankruptcy Code (the “Debtor Professionals”) and the Committee

38

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 39 Of 60

pursuant to section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals” and,
together with the Debtor Professionals, the “Professional Persons”) (excluding fees and expenses
of persons or firms retained by Committee members) at any time before or on the first day
following delivery by a DIP Agent of a Default Notice, whether allowed by this Court prior to or
after delivery of a Default Notice (the “Pre-Default Notice Amount”); and (iv) Allowed
Professional Fees of Professional Persons in an aggregate amount not to exceed $1.5 million
incurred after the first day following delivery by the DIP Agent of a Default Notice to the extent
allowed at any time, whether by interim order, procedural order or otherwise (the “Post-Default
Notice Carve-Out Cap”), Notwithstanding anything to the contrary herein or in the DIP Loan
Documents, the DlP Loans and Carve-Out shall not be used to fund aggregate cumulative
expenditures for Professional Persons that exceed the maximum amount with respect thereto set
forth in the Approved Budget (after giving effect to any Permitted Variance).

(b) Delz`very of Weekly Fee Estimates. Not later than 7:00 p.m. EST time on
the third business day of each week starting with the first full calendar week following the
Petition Date, each Professional Person shall deliver to the Debtors a statement (each such
statement, a “Weekly Statement”) setting forth a good-faith estimate of the amount of fees and
expenses incurred during the preceding week by such Professional Person (through Saturday of
such week, the “Calculation Date”), along with a good-faith estimate of the cumulative total
amount of unpaid fees and expenses incurred through the applicable Calculation Date
(collectively, “Estimated Fees and Expenses”) and a statement of the amount of such fees and
expenses that have been paid to date by the Debtors. No later than one business day after the
delivery of a Default Notice, each Professional Person shall deliver one additional statement

(the “Final Statement”) to the Debtors setting forth a good-faith estimate of the amount of fees

39

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 40 Of 60

and expenses incurred during the period commencing on the calendar day after the most recent
Calculation Date for which a Weekly Statement has already been delivered and concluding on
the date of the Default Notice.

(c) Carve-Out Account Upon the occurrence and during the continuance of
a Termination Event, the DlP Agent may deliver a written Default Notice, which may be
delivered by any means permitted under the DIP Credit Agreement, to the Debtors (such day, the

“Termination Declaration Date”). The Default Notice shall (x) constitute a demand to the

 

Debtors to utilize all cash on hand as of such date and any available cash thereafter held by any
Debtor to fund an account (the “Carve-Out Account”), and (y) be deemed a draw request and
notice of borrowing by the DlP Loan Parties for Delayed Draw Loans under the Delayed Draw
Commitment (each as defined in the DlP Credit Agreement) (on a pro rata basis based on the
then outstanding Delayed Draw Commitments), after taking into account the funding described
in the previous clause (x), in an amount equal to the lesser of (l) the Carve-Out and (2) the
remaining availability under the Delayed Draw Commitments at the time the Default Notice is
given (any such amounts actually advanced shall constitute a Loan (as defined in the DIP Credit
Agreement)). Such amounts shall be held in trust in the Carve-Out Account to pay the Pre-
Default Notice Amount and the Post-Default Notice Carve-Out Cap. Notwithstanding anything
to the contrary in the DlP Loan Documents, this lnterim Order or the Final Order, following
delivery of a Default Notice (x) the DIP Agent shall not sweep or foreclose on cash (including
cash received as a result of the sale or other disposition of any assets) of the Debtors until the
Carve-Out Account has been funded in accordance with the terms of this paragraph

(d) Requirement lo Fund Carve-Out Account. On the first business day after

the Termination Declaration Date, notwithstanding anything in the DIP Credit Agreement to the

40

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 41 Of 60

contrary, including with respect to the existence of a Default (as defined in the DIP Credit
Agreement) or Event of Default, the failure of the DIP Loan Parties to satisfy any or all of the
conditions precedent for Delayed Draw Loans under the DIP Facility, any termination of the
Delayed Draw Commitments following an Event of Default, or the occurrence of the l\/laturity
Date (each as defined in the DIP Credit Agreement), each DIP Lender with an outstanding
Delayed Draw Commitment (on a pro rata basis based on the then outstanding Delayed Draw
Commitments) shall extend Delayed Draw Loans pursuant to a deemed draw and borrowing
equal to such DIP Lender’s pro rata share of the total amount required to fund the borrowings set
forth in paragraph 21(c). Notwithstanding anything to the contrary herein, in no event shall the
DIP Agent or the DlP Lenders be required to (x) extend Delayed Draw Loans to fund the Carve-
Out other than pursuant to paragraph 2 l (c) or (y) extend Delayed Draw Loans pursuant to a
deemed draw and borrowing pursuant to this paragraph 21 in an aggregate amount exceeding the
total available Delayed Draw Commitments as of the Termination Declaration Date.

(e) Application of Carve-Out Account. All funds in the Carve-Out Account
shall be used first to pay the obligations set forth in clauses (i) through (iv) of the definition of
Carve-Out set forth above until paid in full, and then, to the extent the Carve-Out Account has
not been reduced to zero, to pay the DIP Agent for the benefit of the DIP Lenders, unless the DlP
Obligations have been indefeasibly paid in full, in cash and all Commitments (as defined in the
DIP Credit Agreement) have been terminated, in which case any such excess shall be paid to the
Prepetition Secured Parties in accordance with their rights and priorities as of the Petition Date.
All payments and reimbursements made from the Carve-Out Account shall permanently reduce
the Carve-Out on a dollar-for-dollar basis. The DIP Agent shall have a security interest in any

residual amounts in the Carve-Out Account, which shall secure the DlP Obligations.

41

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 42 Of 60

(f) Furthermore, notwithstanding anything to the contrary in the DlP Loan
Documents, this lnterim Order or the Final Order, (i) disbursements by the Debtors from the
Carve-Out Account shall not constitute a Loan (as defined in the DIP Credit Agreement) or
increase or reduce the DIP Obligations, (ii) the failure of the Carve-Out Account to satisfy in full
the Allowed Professional Fees shall not affect the priority of the Carve-Out and (iii)
disbursements by the Debtors from the Carve-Out Account shall be included in the Debtors’
monthly operating reports filed with the Court. Finally, while the terms of this lnterim Order
place limitations on the payment of Allowed Professionals Fees from borrowings under the DlP
Facility, Cash Collateral and the Carve-Out Account, such provisions shall not operate to create a
cap or limitation on the amount of the Allowed Professional Fees due and payable by the Debtors.

(g) The payment of any Allowed Professional Fees pursuant to the Carve-Out
shall not, and shall not be deemed to (i) reduce the Debtors’ obligations owed to the DIP Agent,
DIP Lenders, the Prepetition Agents, or the Prepetition Secured Parties (whether under this k
lnterim Order or otherwise) or, (ii) other than as necessary to permit the payment of such
Allowed Professional Fees (in each case, subject to the terms of and as expressly provided in this
lnterim Order with respect to the Carve-Out), modify, alter or otherwise affect any of the liens
and security interests of such parties (whether granted under this lnterim Order or otherwise) in
the Prepetition Collateral or the DIP Collateral (or their claims against the Debtors). The DlP
Agent, DIP Lenders, Prepetition Agents, and the Prepetition Secured Parties shall not be
responsible for the direct payment or reimbursement of any Allowed Professional Fees, or any
fees or expenses of the U.S. Trustee or Clerk of the Court (or of any other entity) incurred in

connection with the Chapter 11 Cases or any Successor Cases.

42

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 43 Of 60

22. Excluded Professional Fees. The Debtors shall not assert or prosecute, and no
portion of the DIP Facility, the DIP Collateral, the Cash Collateral, or the Carve-Out, and no
disbursements set forth in the Approved Budget, shall be used for the payment of professional
fees, disbursements, costs or expenses incurred in connection with (a) asserting or prosecuting
any claims, causes of action, or lodging an objection against the Prepetition Secured Parties,
Prepetition Agents, Prepetition Treximet Noteholders, Prepetition Treximet Notes Trustee, DIP
Agent, or DIP Lenders, (b) asserting or prosecuting any claims, causes of action, or lodging an
objection to the Prepetition Obligations, Prepetition Treximet Notes Obligations, DlP
Obligations, DIP Liens, Prepetition Treximet Notes Liens or Prepetition Liens, (c) lodging an
Objection (as defined below), or (d) objecting to, contesting, delaying, preventing or interfering
with in any way the exercise of rights and remedies by the DlP Agent and the DlP Lenders with
respect to the DIP Collateral once a Termination Event has occurred (except that the Borrower
may contest or dispute whether a Termination Event has occurred and the Borrower shall be
entitled to any notice provisions provided in this lnterim Order). Notwithstanding the foregoing,
(i) the Debtors shall be permitted to enforce the terms of the DlP Facility or this lnterim Order,
and (ii) no more than $50,000 of the proceeds of the DlP Facility, DIP Collateral, or Cash
Collateral may be used by the Committee in connection with the investigation of, but not

litigation, objection or any challenge to, the Prepetition Liens or Prepetition Obligations (the

64

Investigation Budget”).

23. 506(c) Waiver; Marshaling. Subject only to and effective upon the entry of the
Final Order, the Debtors (on behalf of themselves and their estates) shall irrevocably waive, and
shall be prohibited from asserting, any surcharge claim under Bankruptcy Code section 506(c) or

otherwise for any costs and expenses incurred in connection with the preservation, protection or

43

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 44 Of 60

enhancement of, or realization by the Prepetition Secured Parties upon, the Prepetition Collateral.
ln no event shall the DIP Lenders, Prepetition Revolving Lenders or Nalpropion be subject to the
equitable doctrine of marshaling or any similar doctrine with respect to the DlP Collateral.

24. Restrictions on Granting Post-Petition Liens; Collateral Rights; Limitations in
Respect of Subsequent Court Orders and Subordination of Liens. Except for the Carve-Out or as
otherwise expressly set forth in this lnterim Order, it shall constitute a Termination Event if any
of the Debtors incur or request authority to incur a claim or grant a lien (or a claim or lien is
allowed) having a priority superior to or pari passu with those granted pursuant to this lnterim
Order to the Prepetition Agents or Prepetition Secured Parties at any time during which any
portion of the DIP Obligations, Prepetition Obligations, and Adequate Protection Obligations
remains outstanding Without limiting any other provisions and protections of this lnterim Order,
unless the DlP Lenders have provided their prior written consent, there shall not be entered in
these proceedings, or in any Successor Cases, any order which authorizes the obtaining of credit
or the incurring of indebtedness that is secured by a security, mortgage, or collateral interest or
other lien on all or any portion of the DIP Collateral and/or entitled to priority administrative
status which is superior to or pari passu with those granted pursuant to this lnterim Order for any
purpose other than as set forth in the Approved Budget. Without limiting the provisions and
protections of this paragraph, if at any time prior to the indefeasible repayment and satisfaction
in full and in cash of all DIP Obligations and the Prepetition Obligations, any trustee, any
examiner with enlarged powers or any responsible officer subsequently appointed, shall obtain
credit or incur debt in violation of this lnterim Order or the other DIP Loan Documents, then all
of the cash proceeds derived from such credit or debt and all Cash Collateral shall immediately

be turned over to the DlP Agent or the Prepetition Agents, as the case may be, for application in

44

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 45 Of 60

accordance with this lnterim Order, the DIP Loan Documents, the Prepetition Financing
Documents, the lntercreditor Agreement, as applicable, and under applicable law.

25. Binding Nature of Order. The provisions of this lnterim Order shall be binding
upon the Debtors and their respective successors and assigns, including, without limitation, any
trustee or other fiduciary hereafter elected or appointed for or on behalf of any of the Debtors.

26. Survival of Order. With respect to the DIP Lenders, Prepetition Agents,
Prepetition Secured Parties, Prepetition Treximet Notes Trustee and Prepetition Treximet
Noteholders, the provisions of this lnterim Order and any actions taken pursuant thereto (a) shall
survive the entry of any order: (i) confirming any plan of reorganization in any of the Chapter 11
Cases; (ii) converting any of the Chapter ll Cases to a case under Chapter 7 of the Bankruptcy
Code; or (iii) dismissing any of the Chapter 11 Cases; and (b) shall continue in full force and
effect notwithstanding the entry of any such order, and the claims, liens, and security interests
granted pursuant to this lnterim Order shall maintain their priority as provided by this lnterim
Order until all of the DIP Obligations are indefeasibly paid in full and discharged in accordance
with the DIP Loan Documents. The DlP Obligations shall not be discharged by the entry of any
order confirming any plan of reorganization in any of the Chapter 11 Cases that does not provide
for the payment in full and in cash of the DIP Obligations, and upon the entry of any such order,
the Debtors shall, and shall be deemed to, waive any such discharge pursuant to section
ll41(d)(4) of the Bankruptcy Code.

27. Protection under Section 364(e) of the Bankruptcy Code. lf any or all of the
provisions of this lnterim Order are hereafter reversed, modified, vacated or stayed, such reversal,
modification, vacatur or stay shall not affect (i) the validity of any DIP Obligations or Adequate

Protection Obligations incurred prior to the actual receipt by the DlP Lenders and the Prepetition

45

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 46 Of 60

Secured Parties of written notice of the effective date of such reversal, modification, vacation or
stay, or (ii) the validity or enforceability of any claim, lien, security interest or priority authorized
or created hereby or pursuant to the DlP Loan Documents with respect to any DlP Obligations or
Adequate Protection Obligations Notwithstanding any such reversal, modification, vacatur or
stay, any use of Cash Collateral or the incurrence of DIP Obligations or Adequate Protection
Obligations by the DlP Loan Parties prior to the actual receipt by the Prepetition Secured Parties
and Prepetition Agents of written notice of the effective date of such reversal, modification,
vacatur, or stay, shall be govemed in all respects by the provisions of this lnterim Order, and DIP
Lenders, DIP Agent, Prepetition Secured Parties, and Prepetition Agents shall be entitled to all of
the rights, remedies, protections and benefits granted under section 364(e) of the Bankruptcy
Code, this lnterim Order, the lntercreditor Agreement, and the other DIP Loan Documents with
respect to all uses of Cash Collateral and the incurrence of DlP Obligations and Adequate
Protection Obligations.

28. Termination Events. The following shall constitute a termination event under this
lnterim Order and the DIP Loan Documents unless waived in writing by the DIP Agent (each, a
“Termination Event”): (a) The occurrence of any “Event of Default” as defined under the DIP
Credit Agreement; (b) any other failure of the Debtors to comply with the terms and provisions
of this lnterim Order in any material respect; and (c) unless otherwise agreed by the Debtors and
the DIP Lenders or to the extent necessary to accommodate the Court’s calendar, the Debtors’
failure to timely comply with the Milestones (as defined in the DlP Credit Agreement). Any
Milestone that would otherwise fall on a Saturday, Sunday or F ederal holiday will be treated in

accordance with Bankruptcy Rule 9006.

46

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 47 Of 60

29. Modification of Stav; Rights and Remedies Upon Terrnination.

(a) Upon the occurrence and during the continuance of any Termination Event,
and five (5) business days’ after written notice thereof (the “Default Notice,” and such period of
time, the “Default Notice Period”) is provided by the DlP Agent to Debtors’ counsel,
Committee’s counsel (if any), and the U.S. Trustee, the automatic stay provisions of section 362
of the Bankruptcy Code shall be automatically vacated and modified to the extent necessary to
permit the DIP Agent, the DIP Lenders, the Prepetition Agents and/or the Prepetition Secured
Parties, as applicable, to exercise all rights and remedies provided in this lnterim Order, the DIP
Loan Documents, the lntercreditor Agreement, or Prepetition Financing Documents, as
applicable, and to take any or all of the following actions without further order of or application
to this Court: (i) immediately terminate the Debtors’ use of Cash Collateral and cease making
any DlP Loans to the DIP Loan Parties; (ii) immediately declare all DlP Obligations to be
immediately due and payable; (iii) immediately terminate the DIP Facility and the availability of
any DIP Loans thereunder; (iv) immediately set off any and all amounts in accounts maintained
by the DlP Loan Parties with (or Subject to a security interest in favor of) the DIP Agent, DIP
Lenders, Prepetition Agents, or Prepetition Secured Parties, as applicable, against the DIP
Obligations or the Prepetition Obligations, or otherwise enforce rights against the DIP Collateral
in the possession of, or subject to a lien in favor of the DlP Agent, DIP Lenders, Prepetition
Agents, or the Prepetition Secured Parties, as applicable, in each case for application towards the
DIP Obligations or the Prepetition Obligations, as applicable; (v) immediately exercise any of
their rights with respect to the Specified Contracts (as defined in the DlP Credit Agreement)
under paragraph 30 herein; (vi) direct any Debtor to file and prosecute pleadings before this

Court seeking relief under Bankruptcy Code section 363 (including, without limitation,

47

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 48 Of 60

subsections (b), (f), (k), and (m) thereof) and Bankruptcy Code section 365 in order to sell and
transfer the Prepetition Collateral and/or the DIP Collateral to the DIP Agent, Prepetition
Revolving Agent, Prepetition Term Agent, as applicable, or the designees of any of the foregoing;
and (vii) take any other actions or exercise any other rights or remedies permitted under this
lnterim Order, the DlP Loan Documents, the Intercreditor Agreement, the Prepetition Financing
Documents or applicable law to effect the repayment of the DIP Obligations and the Prepetition
Obligations During the Default Notice Period, the Debtors shall be entitled to an emergency
hearing before the Court, with proper notice to the DIP Agent and Prepetition Agents, for the
purpose of contesting whether a Termination Event has occurred and/or is continuing.

(b) Subject to the Default Notice Period, the automatic stay under section
362(a) of the Bankruptcy Code shall be automatically vacated and modified as provided above,
unless and until, the Court has determined that a Termination Event has not occurred and/or is
not continuing, and in such case, the Debtors shall not seek to enjoin, hinder, delay or object to
the (x) DIP Agent’s exercise of rights and remedies in accordance with the DlP Loan Documents,
or (y) the Prepetition Term Agent’s and/or the Prepetition Term Lenders’ exercise of rights and
remedies in accordance with the Prepetition Term Financing Documents.

(c) The rights and remedies of the DIP Agent, DlP Lenders, Prepetition
Agents, Prepetition Secured Parties, Prepetition Treximet Notes Trustee and Prepetition
Treximet Noteholders specified herein are cumulative and not exclusive of any rights or
remedies that the DIP Agent, DIP Lenders, Prepetition Agents, Prepetition Secured Parties,
Prepetition Treximet Notes Trustee and/or Prepetition Treximet Noteholders may respectively
have under the DIP Loan Documents, the Prepetition Financing Documents, the Intercreditor

Agreement, the Prepetition Treximet Notes Financing Documents or otherwise The Debtors

48

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 49 Of 60

shall cooperate fully with the DIP Lenders and the Prepetition Secured Parties in their exercise of
rights and remedies under this lnterim Order (including, without limitation, paragraph 30 herein),
DIP Loan Documents, Prepetition Financing Documents, and the Intercreditor Agreement, as
applicable

30. Assignment of Specified Contracts. As a requirement and precondition to the DIP
Lenders’ willingness to fund the Debtors’ Chapter 11 Cases, permit the use of Cash Collateral,
and in furtherance of the Superpriority Claims, which are payable from, among other things, all
of the Specified Contracts (as defined in the DIP Credit Agreement), the DIP Lenders shall have
the following protections with respect to the Specified Contracts, which protections shall be
enforced by the DIP Agent as authorized, approved, and granted pursuant to the provisions of
this lnterim Order and in accordance with the terms of the DlP Credit Agreement:8

(a) Remedies Upon a Terminatz`on Event. lf a Termination Event has occurred

and is continuing, the DIP Agent shall, with respect to the Specified Contracts, be permitted, and
is hereby authorized: (i) to exercise the Debtors’ rights pursuant to section 365(f) of the
Bankruptcy Code with respect to any such Specified Contract(s) and, subject to this Court’s
approval after notice and hearing, assign any such Specified Contract(s) in accordance with
section 365 of the Bankruptcy Code notwithstanding any language to the contrary in such
Specified Contract; (ii) to require any Debtor to complete promptly, pursuant to Section 363 of
the Bankruptcy Code, subject to the rights of the DlP Lenders to credit bid pursuant to

Bankruptcy Code section 363(k) or otherwise, a sale or disposition of any such Specified

 

8 Until the indefeasible repayment in full in cash of the Prepetition Term Obligations, the Prepetition Term Agent

and Prepetition Term Lenders shall be deemed to have the protections afforded the DIP Agent and DIP Lenders,
respectively, under this paragraph 30 with respect to the Specified Contract(s) relating to the Prepetition Term
Collateral. All references to the DIP Agent and the DIP Lenders solely in this paragraph 30 shall be deemed
substituted in their entirety by reference to the Prepetition Term Agent or Prepetition Term Lenders, as
applicable

49

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 50 Of 60

Contract(s); (iii) (a) find an acceptable (in the DIP Agent’s good faith and reasonable discretion)
replacement counterparty, which may include the DlP Agent or any of its affiliates, to whom
such Specified Contract(s) may be assigned, and/or (b) notify the Debtors of the selection of any
replacement counterparty pursuant to this paragraph, upon such notification the Debtors shall
promptly (1) file a motion seeking, on an expedited basis, approval of the Debtors’ assumption
and assignment of such Specified Contract(s) to such proposed assignee, and (2) cure any
defaults, if any, that have occurred and are continuing under such Specified Contract(s) to the
extent required by the Court, subject to the DIP Agent’s right to cure any defaults as set forth
under paragraph 30(d); or (iv) direct the Debtors to (a) assign any such Specified Contract(s) to
the DlP Agent and as Collateral securing the DIP Obligations, subject to clause (b), if applicable,
(b) seek this Court’s approval of the assumption of any such Specified Contract(s) to the extent
that this Court determines pursuant to a final order that an assumption is required in order to
assign such contract as Collateral, and (c) promptly cure any default that has occurred and is
continuing under such Specified Contract(s) to the extent required by the Court.

(b) Rz'ght to Credit Bid. The DIP Agent, on behalf of the applicable DIP
Lenders, shall be permitted to credit bid pursuant to Bankruptcy Code section 363(k) some or all
of the outstanding DIP Obligations as consideration in exchange for any Specified Contract(s).
Pursuant to Bankruptcy Code section 364(e), absent a stay pending appeal, the DIP Lenders’
right to credit bid shall not be affected by the reversal or modification on appeal of the Debtors’
authorization pursuant to this lnterim Order to obtain credit and incur debt as and in accordance
with the terms set forth herein

(c) Assurnption Orders. Any order of this Court approving the assumption of

any Specified Contract(s) in accordance with this paragraph 30 shall specifically provide that the

50

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 51 Of 60

applicable Debtor shall be authorized to assign such Specified Contract pursuant to, and to enjoy
the protections of, Bankruptcy Code section 365 subsequent to the date of such assumption

(d) DIP Agent ’S Righz‘ to Cure Defaults. If any of the Debtors is required to
cure any monetary defaults under any Specified Contract pursuant to any order of this Court or
otherwise in connection with any assumption and assignment of any such Specified Contract
pursuant to section 365 of the Bankruptcy Code, and such monetary default is not, within five (5)
business days of the receipt by such Debtor of notice from the DIP Agent pursuant to the
applicable provision(s) of the DIP Credit Agreement or any other notice from the DIP Agent
requesting the cure of such monetary default, cured in accordance with the provisions of such
applicable court order as arranged by the DlP Agent, the DIP Agent may cure any such
monetary defaults on behalf of the applicable Debtor(s).

31. Limitations on Borrowings. lt shall constitute a Termination Event if any of the
Debtors seeks authorization for the Debtors or their estates to borrow money from any person
other than the DlP Lenders to the extent that the repayment of such borrowings is to be secured
pursuant to section 364(d)(1) of the Bankruptcy Code by a security interest, lien or mortgage that
is senior to or pari passu with any of the security interests, liens or mortgages held by the DIP
Lenders or Prepetition Secured Parties, unless (i) such authorization is sought with the prior
written consent of the DIP Lenders or (ii) in connection with such borrowings, the DIP
Obligations and any remaining Prepetition Obligations are indefeasibly paid in full in cash as a
condition to the closing of such borrowings.

32. Modifications of DIP Loan Documents and Budgets. The DIP Loan Parties are
hereby authorized, without further order of this Court, to enter into agreements with the DIP

Agent and the DlP Lenders providing for any modifications to the Approved Budget or non-

51

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 52 Of 60

material modifications to the DlP Loan Documents, or any other modifications to the DlP Loan
Documents necessary to conform the terms of the DIP Loan Documents to this lnterim Order;
provided, however, that the DlP Loan Parties shall provide notice of any material modification or
amendment to the Approved Budget or the DlP Loan Documents that is adverse to the Debtors’
estates to Committee’s counsel (if any), and the U.S. Trustee, each of whom shall have five (5)
days from the date of such notice within which to object in writing to such material modification
or amendment lf any Committee or the U.S. Trustee timely objects to any such material
modification or amendment to the Approved Budget or the DIP Loan Documents, such
modification or amendment shall only be permitted pursuant to a further order of this Court.

33. Obiections to Prepetition Obligations The Debtors’ admissions, stipulations,
acknowledgements, agreements, releases and waivers contained in this lnterim Order with
respect to, among other things, the extent, legality, validity, perfection, enforceability and other
matters noted in this lnterim Order with respect to the Prepetition Financing Documents,
Prepetition Treximet Notes Financing Documents, Prepetition Liens and Prepetition Treximet
Notes Liens, shall be binding upon all other parties in interest, including a Committee, any
Chapter 7 trustee or Chapter 11 trustee or examiner appointed or elected for any of the Debtors,
for all purposes subject only to the rights of any party in interest with requisite standing for a
period of the earlier of (x) for any Committee appointed by the date that is fifteen (15) days after
the Petition Date, sixty (60) days after the appointment of such Committee, or (y) for any other
party in interest, seventy-five (75) days from the Petition Date (such period hereafter referred to
as the “Challenge Period”), as such applicable date may be extended in writing from time to time
in the sole discretion of the Prepetition Secured Parties, or by this Court for good cause shown

pursuant to an application filed by a party in interest prior to the expiration of the Challenge

52

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 53 Of 60

Period, to seek to (a) challenge in any manner the Prepetition Obligations, and/or assert claims or
causes of action of any nature in any way arising out of, relating to, or in connection with, the
Prepetition Obligations, Prepetition Treximet Notes Obligations, Prepetition Financing
Documents or the Prepetition Treximet Notes Documents including, without limitation, any
payments made in respect thereof, or (b) assert or allege any other matters in any way arising out
of, relating to, or in connection with, the Prepetition Obligations, Prepetition Treximet Notes
Obligations, Prepetition Financing Documents or Prepetition Treximet Notes Financing
Documents or (c) challenge the extent, legality, validity, perfection and/or enforceability of any
Prepetition Liens or Prepetition Treximet Notes Liens pursuant to the Bankruptcy Code (the
actions described in clause (a), (b) and/or (c) above, collectively referred to herein as an
“Objection”). lf an Objection is not timely and properly filed within such Challenge Period or
the Court does not rule in favor of the plaintiff or moving party in any such proceeding, (i) the
Prepetition Obligations and Prepetition Treximet Notes Obligations shall be deemed allowed in
full, and the Prepetition Liens and Prepetition Treximet Notes Liens shall be recognized and
allowable as legal, valid, binding, in full force and effect, non avoidable, perfected and senior to
all other liens (other than as provided herein) upon and claims against the Prepetition Collateral
and the Prepetition Treximet Notes Collateral, as applicable, with respect to all parties in these
Chapter 11 Cases and not be subject to any counterclaims, setoff, recoupment, deduction, or
claim of any kind or any defenses, or any further objection or challenge by any party at any time,
and (ii) the Releasees shall be deemed released and discharged from all claims and causes of
action arising out of or in any way relating to the Prepetition Obligations, Prepetition Financing
Documents, Prepetition Treximet Notes Obligations or Prepetition Treximet Notes Financing

Documents prior to the entry of this lnterim Order. Nothing in this lnterim Order shall be

53

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 54 Of 60

deemed to confer standing to commence any action or proceeding, including any Committee or
party in interest. lf an Objection is timely lodged, the stipulations contained in this lnterim Order
shall be binding on the Debtors’ estates and all parties in interest except to the extent such
stipulations are specifically challenged in such Objection, as and when originally filed (ignoring
any relation back principles); p_rovided, that if and to the extent an Objection is withdrawn,
denied or overruled, the stipulations specifically challenged in such Objection shall be binding
on the Debtors’ estates and all parties in interest. F or the avoidance of doubt, any chapter 7 or ll
trustee appointed or elected in these cases during the investigation period shall, until the
expiration of the periods provided herein for asserting lender claims and thereafter for the
duration of any adversary proceeding or contested matter commenced pursuant to the Challenge
Period (whether commenced by such trustee or commenced by any other party in interest on
behalf of the Debtors’ estates) be deemed to be a party other than the Debtors and shall not, for
purposes of such adversary proceeding or contested matter, be bound by the acknowledgements,
admissions, confirmations, stipulations, releases and waivers of the Debtors in this lnterim Order.
34. Waiver of Requirement to File Proofs of Claim.

(a) The DIP Agent and the DIP Lenders shall not be required to file proofs of
claim in the Chapter ll Cases or any Successor Case in order to maintain their claims for
payment of principal, interest, fees, expenses and other amounts owing in respect of the DIP
Obligations under, and as provided in, the DIP Loan Documents. The statements of claim in
respect of the DIP Obligations set forth in this lnterim Order, together with the evidence
accompanying the Motion and presented at the lnterim Hearing are deemed sufficient to and do

constitute proofs of claim in respect of such obligations and such secured status.

54

 

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 55 Of 60

(b) The Prepetition Agents, the Prepetition Revolving Lenders, the Prepetition
Term Lenders, the Prepetition Treximet Notes Trustee and the Prepetition Treximet Noteholders
shall not be required to file proofs of claim in the Chapter ll Cases or any Successor Case in
order to maintain their claims for payment of principal, interest, fees, expenses and other
amounts owing in respect of the obligations under, and as provided in, the applicable Prepetition
Financing Documents or Prepetition Treximet Notes Financing Documents. The statements of
claim in respect of the Prepetition Obligations and Prepetition Treximet Notes Obligations set
forth in this lnterim Order, together with the evidence accompanying the Motion and presented
at the lnterim Hearing are deemed sufficient to and do constitute proofs of claim in respect of
such obligations and such secured status.

/:,/i,/ ’
35. Final Hearing The Final Hearing is scheduled for /f,¢fl/'/{/ /_L/, 2019, at £:OO/Qm.

 

(prevailing Eastem Time) before this Court. Any objections by cre itors or other parties in
interest to any provisions of this lnterim Order shall be deemed waived unless timely filed and
served in accordance with this paragraph. The Debtors shall promptly serve notice of entry of
this lnterim Order and the Final Hearing on the appropriate parties in interest in accordance with
the Bankruptcy Rules and the Local Rules. Without limiting the foregoing, the Debtors shall
promptly serve a notice of entry of this lnterim Order and the Final Hearing, together with a copy
of this lnterim Order, by first class mail, postage prepaid, facsimile, electronic mail or overnight
mail upon the Notice Parties. The notice of the entry of this lnterim Order and the Final Hearing
shall state that objections to the entry of a Final Order shall be filed with the United States
Bankruptcy Court for the District of Delaware by no later than ze(Slf-)Cp.m. (prevailing Eastern

Time) onX _, 2019 (the “Objection Deadline”).

 

55

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 56 Of 60

36. DIP Agent and Prepetition Agents Authorization. Notwithstanding any provision
of the Prepetition Financing Documents or the DlP Loan Documents, the DlP Agent and
Prepetition Agents are hereby authorized to make any and all account transfers requested by the
Debtors in accordance with the Approved Budget, and is further authorized to take any other
action reasonably necessary to implement the terms of this lnterim Order.

37. No Modification of lnterim Order. The Debtors irrevocably waive any right to
seek any amendment, modification or extension of this lnterim Order without the prior written
consent of the DIP Lenders and no such consent shall be implied by any action, inaction or
acquiescence of the DlP Lenders.

38. Rights Preserved. Notwithstanding anything herein to the contrary, the entry of
this lnterim Order is without prejudice to, and does not constitute a waiver of, expressly or
implicitly the DlP Agent’s, the DIP Lenders’, the Prepetition Agents’, Prepetition Secured
Parties’, Prepetition Treximet Notes Trustee’s or Prepetition Treximet Noteholders’ right to seek
any other or supplemental relief in respect of the Debtors, including the right to seek additional
adequate protection (subj ect to the Intercreditor Agreement). Nothing contained herein shall be
deemed a finding by the Court or an acknowledgement by the Prepetition Agents or the
Prepetition Secured Parties that the adequate protection granted herein does in fact adequately
protect the Prepetition Secured Parties against any diminution in value of the Prepetition
Collateral.

39. Priority of Terms. To the extent of any conflict between or among (a) the Motion,
any other order of this Court (other than the Final Order), or any other agreements, on the one
hand, and (b) the terms and provisions of this lnterim Order, on the other hand, the terms and

provisions of this lnterim Order shall govern

56

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 57 Of 60

40. Entry of lnterim Order; Effect. This lnterim Order shall take effect and be fully
enforceable nunc pro tunc to the Petition Date immediately upon entry hereof, notwithstanding
the possible application of Fed. R. Bankr. P. 6004(h), 7062, 9014, or otherwise

41. Limitation of Liability. ln determining to make any DIP Loans, permitting the
use of Cash Collateral, or in exercising any rights or remedies as and when permitted pursuant to
this lnterim Order (or any Final Order), the DlP Loan Documents, the Prepetition Treximet
Notes Financing Documents or the Prepetition Financing Documents, the DIP Agent, DIP
Lenders, Prepetition Agents, Prepetition Secured Parties, Prepetition Treximet Noteholders or
Prepetition Treximet Notes Trustee shall not be deemed to be in control of the operations of the
Debtors or any affiliate (as defined in section 101(2) of the Bankruptcy Code) of the Debtors, or
to be acting as a “responsible person” or “owner or operator” with respect to the operation or
management of the Debtors or any affiliate of the Debtors (as such terms, or any similar terms,
are used in the United States Comprehensive Environmental Response, Compensation and
Liability Act, 29 U.S.C. §§ 9601 et seq., as amended, or any similar federal or state statute).
Furthermore, nothing in this lnterim Order, DIP Loan Documents, Prepetition Financing
Documents or Prepetition Treximet Financing Documents shall in any way be construed or
interpreted to impose or allow the imposition upon the DIP Agent, the DlP Lenders, the
Prepetition Agents, Prepetition Secured Parties, Prepetition Treximet Notes Trustee or
Prepetition Treximet Noteholders of any liability for any claims arising from the prepetition or
postpetition activities of the Debtors or any affiliate of the Debtors.

42. Credit Bidding. (a) The DlP Agent, on behalf of the DIP Lenders, shall have the
unqualified right to credit bid up to the full amount of the DIP Obligations in any sale of the DIP

Collateral (or any part thereof), (b) the Prepetition Agents, on behalf of the Prepetition Revolving

57

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 58 Of 60

Lenders and Prepetition Term Lenders (as applicable), shall have the unqualified right to credit
bid up to the full amount of the Prepetition Revolving Obligations and Prepetition Term
Obligations, as applicable, in any sale of the Prepetition Collateral and/or Prepetition Term
Collateral (or in each case, any part thereof), and (c) the Prepetition Treximet Notes Trustee, on
behalf of the Prepetition Treximet Noteholders, shall have the right to credit bid up to the full
amount of Prepetition Treximet Notes Obligations in any sale of the Prepetition Treximet Notes
Collateral (or any part thereof), in each case pursuant to Bankruptcy Code section 363(k),
without the need for further Court order authorizing the same, and whether such credit bid is
submitted in connection with the “Sale” under the Sale Procedures Order (as defined in the DIP
Credit Agreement) or any other sale effectuated through sections 363 or 1129 of the Bankruptcy
Code, by a Chapter 7 trustee under section 725 of the Bankruptcy Code, or otherwise A credit
bid submitted by the DIP Agent, DIP Lenders, Prepetition Revolving Lenders, Prepetition Term
Lenders, Prepetition Agents, Prepetition Treximet Notes Trustee and/or Prepetition Treximet
Noteholders shall be considered a “Qualified Bid” under the Sale Procedures Order.

43. Disposition of Collateral. Other than pursuant to the Sale Procedures Order or

 

Sale Order (as defined in the DIP Credit Agreement), or as provided in this lnterim Order and in
the DIP Loan Documents, the Debtors shall not sell, transfer, lease, encumber, or otherwise
dispose of any portion of the DlP Collateral or any Prepetition Collateral other than in the
ordinary course of business (or enter into any binding agreement to do so) and shall not permit
any of their subsidiaries to sell, transfer, lease, encumber, or otherwise dispose of any assets
(other than in the ordinary course of business) without the prior written consent of the DIP

Lenders.

58

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 59 Of 60

44. Eguities of the Case. Subject to and effective upon entry of a Final Order, the
Prepetition Secured Parties shall each be entitled to all of the rights and benefits of section 552(b)
of the Bankruptcy Code, and the “equities of the case” exception under section 552(b) of the
Bankruptcy Code shall not apply to the Prepetition Secured Parties with respect to the proceeds,
product, offspring, or profits of any of the Prepetition Collateral.

45. Reporting Reguirements. Notwithstanding any procedures or requirements under
the Prepetition Financing Documents or the DIP Loan Documents, the Debtors shall (a) prepare
and furnish to counsel for the DIP Lenders, in form and substance reasonably acceptable to the
DlP Lenders, a weekly report of receipts, disbursements, and a reconciliation of actual receipts
and disbursements with those set forth in the Approved Budget, on a line-by-line basis, showing
any percentage variance to the proposed corresponding line item of the Approved Budget (i) for
the immediately preceding weekly period, (ii) on a cumulative basis for the period of the
Approved Budget or such other budget period, as applicable, and showing a calculation of the
covenants and Debtors’ compliance or noncompliance, and (iii) provide an explanation for all
variances, on a line-item and cumulative basis, between the budgeted amounts and the actual
amounts (the “Budget Reconciliation”). The Budget Reconciliation shall (i) be certified as true
and correct by an officer of the Borrower and (ii) certify that no Termination Event, including
any Event of Default, has occurred or, if such Termination Event has occurred, specifying the
nature and extent thereof and any corrective action taken or proposed to be taken with respect
thereto. The Debtors shall also provide to DIP Agent’s counsel (i) a list of any and all
prepetition claims paid during such period, each with a notation regarding which order
authorized such payments, and (ii) the cumulative total of all prepetition claims paid, each with a

notation regarding which order authorized such payments (the “Other Reporting Obligations”).

59

 

 

 

CaS€ 19-10323-CSS DOC 61 Filed 02/21/19 Page 60 Of 60

Such Budget Reconciliation and Other Reporting Obligations shall be provided to counsel to the
DIP Lenders so as actually to be received within four (4) business days following the end of each
applicable period The Debtors and their professionals shall make themselves available to
discuss the Budget Reconciliation and any other reports provided pursuant to this lnterim Order
with the professionals retained by the DIP Lenders on such basis as may be reasonably requested
by the DIP Lenders.

46. No Third Party Rigl_its. Except as explicitly provided for herein, this lnterim
Order does not create any rights for the benefit of any party, creditor, equity holder or other
entity other than the DIP Agent, DIP Lenders, Prepetition Agents, Prepetition Secured Parties,
Prepetition Treximet Notes Trustee, Prepetition Treximet Noteholders and the Debtors, and their
respective successors and assigns.

47. Enforceability. This lnterim Order shall constitute findings of fact and
conclusions of law pursuant to Bankruptcy Rule 7052 and shall take effect and be fully
enforceable nunc pro tunc to the Petition Date immediately upon execution hereof. Any findings
of fact shall constitute a finding of fact even if it is stated as a conclusion of law, and any
conclusion of law shall constitute a conclusion of law even if it is stated as a finding of fact.

48. Retention of Jurisdiction. Notwithstanding any provision in the DlP Loan
Documents or the Prepetition Financing Documents, this Court shall retain jurisdiction over all
matters pertaining to the implementation, interpretation and enforcement of this lnterim Order,

DlP Facility, and DIP Loan Documents.

Dated: February 21, 2019 2

Wilmington, Delaware The Honorable Christopher S. Sontchi
Chief United States Bankruptcy Judge

 

60

 

 

 

